 



Exhibit 10.1
 
 
Receivables Sale Agreement
Dated as of September 26, 2007
among
Tronox Funding LLC,
as the Seller,
Tronox Worldwide LLC,
as the Initial Collection Agent,
ABN AMRO Bank N.V.,
as the Agent,
the Committed Purchasers
from time to time party hereto,
and
Amsterdam Funding Corporation
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents
| |
Page

 



--------------------------------------------------------------------------------



 



             
Article I
  Purchases from Seller and Settlements     1  
Section 1.1.
  Sales     1  
Section 1.2.
  Interim Liquidations.     3  
Section 1.3.
  Selection of Discount Rates and Tranche Periods.     3  
Section 1.4.
  Fees and Other Costs and Expenses     4  
Section 1.5.
  Maintenance of Sold Interest; Deemed Collection     5  
Section 1.6.
  Reduction in Commitments     6  
Section 1.7.
  Optional Repurchases.     6  
Section 1.8.
  Security Interest.     6  
Section 1.9.
  Extension of Scheduled Termination Date.     7  
Section 1.10.
  Term-Out Option.     7  
Article II
  Sales to and from the Conduit; Allocations     8  
Section 2.1.
  Required Purchases from the Conduit.     8  
Section 2.2.
  Purchases by the Conduit.     8  
Section 2.3.
  Allocations and Distributions     9  
Article III
  Administration and Collections     11  
Section 3.1.
  Appointment of Collection Agent     11  
Section 3.2.
  Duties of Collection Agent     11  
Section 3.3.
  Reports     12  
Section 3.4.
  Lock-Box Arrangements     12  
Section 3.5.
  Enforcement Rights     13  
Section 3.6.
  Collection Agent Fee     13  
Section 3.7.
  Responsibilities of the Seller     14  
Section 3.8.
  Actions by Seller     14  
Section 3.9.
  Indemnities by the Collection Agent.     14  
Section 3.10.
  Cash Collateral Account.     15  
Article IV
  Representations and Warranties     16  
Section 4.1.
  Representations and Warranties     16  
Section 4.2.
  Representations and Warranties of the Initial Collection Agent     19  
Article V
  Covenants     20  
Section 5.1.
  Covenants of the Seller     20  
Article VI
  Indemnification     25  
Section 6.1.
  Indemnities by the Seller     25  
Section 6.2.
  Increased Cost and Reduced Return     27  
Section 6.3.
  Other Costs and Expenses     27  
Section 6.4.
  Withholding Taxes     28  
Section 6.5.
  Payments and Allocations     29  
Article VII
  Conditions Precedent     29  
Section 7.1.
  Conditions to Closing     29  
Section 7.2.
  Conditions to Each Purchase     30  
Article VIII
  The Agent     31  
Section 8.1.
  Appointment and Authorization     31  
Section 8.2.
  Delegation of Duties     31  
Section 8.3.
  Exculpatory Provisions     31  
Section 8.4.
  Reliance by Agent     31  
Section 8.5.
  Assumed Payments     31  
Section 8.6.
  Notice of Termination Events     32  
Section 8.7.
  Non-Reliance on Agent and Other Purchasers     32  
Section 8.8.
  Agent and Affiliates.     32  
Section 8.9.
  Indemnification     32  
Section 8.10.
  Successor Agent.     33  
Article IX
  Miscellaneous     33  
Section 9.1.
  Termination     33  
Section 9.2.
  Notices     33  
Section 9.3.
  Payments and Computations     34  
Section 9.4.
  Sharing of Recoveries     34  
Section 9.5.
  Right of Setoff     34  
Section 9.6.
  Amendments     34  
Section 9.7.
  Waivers     35  
Section 9.8.
  Successors and Assigns; Participations; Assignments     35  
Section 9.9.
  Intended Tax Characterization     37  
Section 9.10.
  Confidentiality     37  
Section 9.11.
  Agreement Not to Petition.     38  
Section 9.12.
  Excess Funds     38  
Section 9.13.
  No Recourse     38  
Section 9.14.
  Headings; Counterparts.     39  
Section 9.15.
  Cumulative Rights and Severability.     39  
Section 9.16.
  Governing Law; Submission to Jurisdiction     39  
Section 9.17.
  Waiver of Trial by Jury     39  
Section 9.18.
  Third Party Beneficiaries.     39  
Section 9.19.
  Entire Agreement.     39  
Section 9.20.
  Limited Recourse     39  

-ii-

 



--------------------------------------------------------------------------------



 



     
Schedules
  Description
 
   
Schedule I
  Definitions
Schedule II
  Liquidity Providers and Commitments of Committed Purchasers
Schedule III
  Notice Information
Schedule 4.1
  Material Litigation
 
   
Exhibits
  Description
 
   
Exhibit A
  Form of Incremental Purchase Request
Exhibit B
  Form of Notification of Assignment to the Conduit from the Committed
Purchasers
Exhibit C
  Form of Periodic Report
Exhibit D
  Addresses and Names of Seller and Originators
Exhibit E
  [Reserved]
Exhibit F
  Lock-Boxes and Lock-Box Banks
Exhibit G
  Credit and Collection Policy

-iii-

 



--------------------------------------------------------------------------------



 



Receivables Sale Agreement
    Receivables Sale Agreement, dated as of September 26, 2007, among Tronox
Funding LLC, a Delaware limited liability company, as Seller (the “Seller”),
Tronox Worldwide LLC, a Delaware limited liability company, as initial
Collection Agent (the “Initial Collection Agent,” and, together with any
successor thereto, the “Collection Agent”), ABN AMRO Bank N.V., as agent for the
Purchasers (the “Agent”), the committed purchasers party hereto (the “Committed
Purchasers”), and Amsterdam Funding Corporation (the “Conduit”). Certain
capitalized terms used herein, and certain rules of construction, are defined in
Schedule I. The Committed Purchasers and the Commitments of the Committed
Purchasers are listed on Schedule II.
The parties hereto agree as follows:
Article I
Purchases from Seller and Settlements
Section 1.1. Sales.
    (a) The Sold Interest. Subject to the terms and conditions hereof, the
Seller may, from time to time before the Maturity Date, sell to the Conduit or,
only if the Conduit declines to make the applicable purchase, ratably to the
Committed Purchasers an undivided percentage ownership interest in the
Receivables, the Related Security and all related Collections. Any such purchase
(a “Purchase”) shall be made by each relevant Purchaser remitting funds to the
Seller, through the Agent, pursuant to Section 1.1(c) or by the Collection Agent
remitting Collections to the Seller pursuant to Section 1.1(d). The aggregate
percentage ownership interest so acquired by a Purchaser in the Receivables, the
Related Security and related Collections (its “Purchase Interest”) equals at any
time the sum of the following percentages:
I+PRP — NR
where:
I = the outstanding Investment of such Purchaser at such time;
NR = the Net Receivables Balance at such time plus any Collections on Eligible
Receivables that have not yet been applied to reduce Investment pursuant to
Section 2.3; and
PRP = the Purchaser Reserve Percentage of such Purchaser at such time.
Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Eligible Receivables

 



--------------------------------------------------------------------------------



 



Balance changes. During a Liquidation Period for a Purchaser its Purchase
Interest shall remain constant at the percentage in effect as of the day
immediately preceding the commencement of the relevant Liquidation Period,
except for redeterminations to reflect Investment acquired from or transferred
to another Purchaser hereunder or under the Transfer Agreement. The sum of all
Purchasers’ Purchase Interests at any time is referred to herein as the “Sold
Interest,” which at any time is the aggregate percentage ownership interest then
held by the Purchasers in the Receivables, the Related Security and Collections.
   (b) Conduit Purchase Option and Other Purchasers’ Commitments. Subject to
Section 1.1(d) concerning Reinvestment Purchases, at no time will the Conduit
have any obligation to make a Purchase. Each purchaser listed on Schedule II
hereto (together, the “Committed Purchasers” and each, a “Committed Purchaser”)
severally hereby agrees, subject to Section 7.2 and the other terms and
conditions hereof (including, in the case of an Incremental Purchase (as defined
below), that the Conduit has refused to make all or part of a requested
Purchase), to make Purchases before the Maturity Date, based on its Ratable
Share of each Purchase, to the extent its Investment would not thereby exceed
its Commitment, the Aggregate Investment would not thereby exceed the Purchase
Limit, and the Matured Aggregate Investment would not thereby exceed the
Aggregate Commitment. Each Purchaser’s first Purchase and each additional
Purchase by such Purchaser not made from Collections pursuant to Section 1.1(d)
is referred to herein as an “Incremental Purchase” and the amount thereof as an
“Incremental Purchase Amount.” Each Purchase made by a Purchaser with the
proceeds of Collections in which it has a Purchase Interest, which does not
increase the outstanding Investment of such Purchaser, is referred to herein as
a “Reinvestment Purchase.”
    (c) Incremental Purchases. In order to request an Incremental Purchase from
a Purchaser, the Seller must provide to the Agent an irrevocable written request
substantially in the form of Exhibit A, by (i) 10:00 a.m. (Chicago time) three
Business Days before the requested date (the “Purchase Date”) of such Purchase,
in the case of each Purchase by the Conduit, (ii) 10:00 a.m. (Chicago time)
three Business Days before the Purchase Date in the case of each Purchase by the
Committed Purchasers that is to accrue Discount at the Eurodollar Rate and
(iii) 10:00 a.m. (Chicago time) on the Purchase Date in the case of each
Purchase by the Committed Purchasers that is to accrue Discount at the Prime
Rate, or, in each of the foregoing cases, such later time or day as the Conduit
or the Committed Purchasers, as applicable, may agree. Each such notice shall
specify the requested Purchase Date (which must be a Business Day) and the
requested amount (the “Purchase Amount”) of such Purchase, which must be in a
minimum amount of $1,000,000 and multiples thereof (or, if less, an amount equal
to the Maximum Incremental Purchase Amount). An Incremental Purchase may only be
requested from the Conduit unless the Conduit, in its sole discretion,
determines not to make such Incremental Purchase, in which case the Seller may
request such Incremental Purchase from the Committed Purchasers. The Agent shall
promptly notify each Purchaser from which the Purchase is requested of the
contents of any such request. If the Conduit determines, in its sole discretion,
to make all or any portion of the requested Purchase, the Conduit shall transfer
to the Agent’s Account the Purchase Amount (or portion thereof) on the requested
Purchase Date. If the Conduit determines, in its sole discretion, not to make
all or any portion of a requested Purchase and the Seller requests the
Incremental Purchase from the Committed Purchasers, subject to Section 7.2 and
the other terms and conditions hereof, each Committed Purchaser shall transfer

 



--------------------------------------------------------------------------------



 



its Ratable Share of that portion of the requested Purchase Amount not funded by
the Conduit into the Agent’s Account by no later than 12:00 noon (Chicago time)
on the Purchase Date (which, in the case of a Purchase that is to accrue
Discount at the Eurodollar Rate, in no event will be earlier than three Business
Days after such request is made to the Committed Purchasers). The Agent shall
transfer to the Seller Account the proceeds of any Incremental Purchase
delivered into the Agent’s Account. Notwithstanding anything contained herein to
the contrary, during the Term-Out Period all Incremental Purchases to be made by
the Committed Purchasers shall be made from funds available therefor in the Cash
Collateral Account.
   (d) Reinvestment Purchases. Unless the Conduit has provided to the Agent, the
Seller, and the Collection Agent a notice (which notice has not been revoked by
the Conduit) that it no longer wishes to make Reinvestment Purchases (in which
case the Conduit’s Reinvestment Purchases, but not those of the Committed
Purchasers, will cease), on each day before the Termination Date that any
Collections are received by the Collection Agent and no Interim Liquidation is
in effect, a Purchaser’s Purchase Interest in such Collections shall
automatically be used to make a Reinvestment Purchase by such Purchaser. The
Conduit may revoke any notice provided under the first sentence of this
Section 1.1(d) by notifying the Agent, the Seller, and the Collection Agent that
it will resume making Reinvestment Purchases. Notwithstanding the foregoing, the
Seller and each Committed Purchaser agree that, during the Term-Out Period, such
Purchaser’s Purchase Interest in any Collections received by the Collection
Agent when an Interim Liquidation is in effect, shall automatically be deposited
in the Cash Collateral Account.
   Section 1.2. Interim Liquidations. (a) Optional. The Seller may at any time
direct that Reinvestment Purchases cease and that an Interim Liquidation
commence from Collections and amounts available pursuant to Section 1.7 for all
Purchasers by giving the Agent and the Collection Agent at least three Business
Days’ prior written notice specifying the date on which the Interim Liquidation
will commence and, if desired, when such Interim Liquidation will cease
(identified as a specific date prior to the Maturity Date or as when the
Aggregate Investment is reduced to a specified amount). If the Seller does not
so specify the date on which an Interim Liquidation shall cease, it may cause
such Interim Liquidation to cease at any time before the Maturity Date, subject
to Section 1.2(b) below, by giving the Agent and the Collection Agent at least
three Business Days’ prior written notice before the date on which it desires
such Interim Liquidation to cease.
   (b) Mandatory. If at any time before the Maturity Date any condition in
Section 7.2 is not fulfilled, Reinvestment Purchases will cease and an Interim
Liquidation will commence, which will cease only upon the Seller confirming to
the Agent that the conditions in Section 7.2 are fulfilled.
   Section 1.3. Selection of Discount Rates and Tranche Periods. (a) The
Conduit. The Conduit’s Investment will accrue Funding Charges for each day on
which it is outstanding. On each Settlement Date the Seller shall pay to the
Agent (for the benefit of the Conduit) an aggregate amount equal to all accrued
and unpaid Funding Charges in respect of such Investment for the immediately
preceding Discount Period. The Agent shall allocate the Investment of the
Conduit to Tranche Periods in its sole discretion.
   (b) Committed Purchasers. All Investment of the Committed Purchasers will be
allocated to one or more Tranches reflecting the Discount Rates at which such
Investment accrues Discount and the Tranche Periods for which such Discount
Rates apply. In each request for an Incremental Purchase from the Committed
Purchasers and three Business Days before the expiration of any Tranche Period
applicable to any Committed Purchaser’s Investment, the Seller may request the
Tranche Period(s) to be applicable to such Investment and the Discount Rate(s)
applicable thereto. All Investment of the Committed Purchasers may accrue
Discount at either the Eurodollar Rate or the Prime Rate, in all cases as
established for each Tranche Period applicable to such Investment. Any
Investment of the Committed Purchasers not allocated to a Tranche Period will be
a Prime Tranche. For so long as a Termination Event has occurred and is
continuing, the Agent may reallocate any outstanding Investment of the Committed
Purchasers to a Prime Tranche. All Discount accrued on the Investment of the
Committed Purchasers during a Tranche Period shall be payable by the Seller on
the last day of such Tranche Period. If, by the time required by this
Section 1.3(b), the Seller fails to select a Discount Rate or Tranche Period for
any Investment of the Committed Purchasers, such amount of Investment will
automatically accrue Discount at the Prime Rate for a three Business Day Tranche
Period. Any Investment purchased from the Conduit pursuant to the Transfer
Agreement will accrue interest at the Prime Rate and have an initial Tranche
Period of three Business Days.
    (c) If the Agent or any Committed Purchaser determines (i) that maintenance
of any Eurodollar Tranche would violate any applicable law or regulation,
(ii) that deposits of a type and maturity appropriate to match fund any of such
Committed Purchaser’s Eurodollar Tranches are not available or (iii) that the
maintenance of any Eurodollar Tranche will not adequately and fairly reflect the
cost of such Committed Purchaser of funding Eurodollar Tranches, then the Agent,
upon the direction of such Committed Purchaser, shall suspend the availability
of future Eurodollar Tranches until such time as the Agent or applicable
Committed Purchaser provides notice that the circumstances giving rise to such
suspension no longer exist, and, if required by any applicable law or
regulation, terminate any outstanding Eurodollar Tranche so affected. All
Investment allocated to any such terminated Eurodollar Tranche shall be
reallocated to a Prime Tranche.
   Section 1.4. Fees and Other Costs and Expenses. (a) The Seller shall pay to
the Agent for the ratable benefit of the Committed Purchasers, such amounts as
agreed to with the Committed Purchasers and the Agent in the Fee Letter.
   (b) If (i) the amount of the Conduit’s Investment is reduced (other than as a
result of a Put) on any date other than the last day of a CP Tranche, (ii) the
amount of Investment allocated to any Eurodollar Tranche is reduced on any day
other than the last day of its Tranche Period or (iii) if a requested
Incremental Purchase at the Eurodollar Rate does not take place on its scheduled
Purchase Date, the Seller shall pay the Early Payment Fee to each Purchaser that
had its Investment so reduced or scheduled Purchase not made.
    (c) Investment, Discount and Funding Charges are not recourse obligations of
the Seller and shall be payable solely from Collections and from amounts payable
under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under Section 6.1
indemnify against reductions in or

 



--------------------------------------------------------------------------------



 



non-payment of Receivables). The Seller shall pay, as a full recourse
obligation, all other amounts payable hereunder.
   (d) Notwithstanding anything in this Agreement to the contrary, in no event
will the Funding Charges or Discount charged and payable hereunder exceed any
maximum interest rate imposed by applicable law or regulation.
   Section 1.5. Maintenance of Sold Interest; Deemed Collection. (a) General. If
at any time before the Maturity Date the Eligible Receivables Balance is less
than the sum of the Aggregate Investment (or, if a Termination Event exists, the
Matured Aggregate Investment) plus the Aggregate Reserve, the Seller shall pay
to the Agent an amount equal to such deficiency for application to reduce the
Investments of the Purchasers ratably in accordance with the principal amount of
their respective Investments, applied first to Prime Tranches and second to the
other Tranches with the shortest remaining maturities unless otherwise specified
by the Seller.
   (b) Deemed Collections. If on any day the Outstanding Balance of a Receivable
is reduced or cancelled as a result of any defective or rejected goods or
services, any cash discount or adjustment (including any adjustment resulting
from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other reason not arising
from the financial inability of the Obligor to pay undisputed indebtedness, the
Seller shall be deemed to have received on such day a Collection on such
Receivable in the amount of such reduction or cancellation. If on any day any
representation, warranty, covenant or other agreement of the Seller related to a
Receivable is not true or is not satisfied, the Seller shall be deemed to have
received on such day a Collection in the amount of the Outstanding Balance of
such Receivable. All such Collections deemed received by the Seller under this
Section 1.5(b) shall be remitted by the Seller to the Collection Agent in
accordance with Section 5.1(i).
    (c) Adjustment to Sold Interest. At any time before the Termination Date
that the Seller is deemed to have received any Collection under Section 1.5(b)
(“Deemed Collections”) that derives from a Receivable that is otherwise reported
as an Eligible Receivable, so long as no Liquidation Period then exists, the
Seller may satisfy its obligation to deliver the amount of such Deemed
Collections to the Collection Agent by instead notifying the Agent that the Sold
Interest should be recalculated by decreasing the Net Receivables Balance by the
amount of such Deemed Collections, so long as such adjustment does not cause the
Sold Interest to exceed 100%.
   (d) Receivables Retransfers. If the Agent receives Deemed Collections or if
an adjustment is made to the Sold Interest pursuant to Section 1.5(c) that in
either case equals or exceeds the Outstanding Balance of any Receivable, the
Seller may request that the Agent, on behalf of the Purchasers, reconvey to the
Seller all right, title and interest of such Purchasers in and to such
Receivable, the Related Security, all Collections receivable in respect thereof
and all rights with respect thereto under the Purchase Agreement that have
previously been conveyed hereunder (directly or indirectly) to the Purchasers,
and the Agent shall, promptly following such request, effect such transfer to
the Seller. Each transfer made by the Agent under this Section 1.5(d) will be
without recourse, representation or warranty, express or implied, of any type or

 



--------------------------------------------------------------------------------



 



kind on the part of the Agent and the Purchasers. The Seller shall bear all
costs and expenses incurred by the Agent or any Purchaser in effecting any such
transfer to the Seller.
   Section 1.6. Reduction in Commitments. The Seller may, upon thirty days’
notice to the Agent, reduce the Aggregate Commitment in increments of
$1,000,000, so long as the Aggregate Commitment as so reduced is no less than
the Matured Aggregate Investment. Each such reduction in the Aggregate
Commitment will reduce the Commitment of each Committed Purchaser in accordance
with its Ratable Share and will reduce the Purchase Limit so that the Aggregate
Commitment remains at least 102% of the Purchase Limit and the Purchase Limit is
no less than the outstanding Aggregate Investment.
   Section 1.7. Optional Repurchases. At any time that the Aggregate Investment
is less than 10% of the Aggregate Commitment in effect on the date hereof, the
Seller may, upon ten days’ notice to the Agent, repurchase the entire Sold
Interest from the Purchasers at a price equal to the outstanding Matured
Aggregate Investment and all other amounts then owed hereunder. The Seller must
use amounts obtained through a capital contribution by its member to effectuate
such repurchase.
   Section 1.8. Security Interest. (a) The Seller hereby grants to the Agent,
for its own benefit and for the ratable benefit of the Purchasers, a security
interest in its right, title and interest in, to and under all Receivables,
Related Security, Collections, Lock-Box Accounts and the Purchase Agreement to
secure the payment of all amounts other than Investment owing hereunder and (to
the extent of the Sold Interest) to secure the repayment of all Investment. The
Seller and Collection Agent shall hold in trust for the benefit of the Persons
entitled thereto any Collections received pending their application pursuant to
Section 1.1(c), Section 2.3 or Article III hereof. After the occurrence of a
Termination Event, the Seller and Collection Agent shall not, without the prior
written consent of the Instructing Group, distribute any Collections to any
Person (whether as payment on the Subordinated Notes or otherwise) other than
the Agent and the Purchasers (and to the Collection Agent, in payment of the
Collection Agent Fee to the extent permitted hereunder) until all amounts owed
under the Transaction Documents to the Agent and the Purchasers are indefeasibly
paid in full.
   (b) The Seller hereby assigns and otherwise transfers to the Agent (for the
benefit of the Agent, each Purchaser and any other Person to whom any amount is
owed hereunder), all of the Seller’s rights under the Purchase Agreement but
only to the extent that they relate to such Receivables, the Related Security
and the indemnification and payment obligations of each Originator thereunder.
The Seller shall prepare, file and record all financing statements, continuation
statements and other documents required to perfect or protect such assignment.
This assignment includes (a) all monies due and to become due to the Seller from
each Originator under or in connection with the Purchase Agreement with respect
to any Receivable sold hereunder (including fees, expenses, costs, indemnities
and damages for the breach of any obligation or representation related to such
Receivable) and (b) all rights, remedies, powers, privileges and claims of the
Seller against each Originator under or in connection with the Purchase
Agreement. All provisions of the Purchase Agreement inure to the benefit of, and
may be relied upon by, the Agent, each Purchaser and each such other Person. At
any time when a Termination Event has occurred and is continuing, the Seller
shall only exercise its rights and

 



--------------------------------------------------------------------------------



 



remedies under the Purchase Agreement in accordance with the instructions of the
Agent, but without any obligation on the part of the Agent, any Purchaser or any
other such Person to perform any of the obligations of the Seller under the
Purchase Agreement (or the promissory note executed thereunder). All amounts
distributed to the Seller under the Purchase Agreement from Receivables sold to
the Seller thereunder constitute Collections hereunder and shall be applied in
accordance herewith.
    (c) This agreement is a security agreement for purposes of the UCC. Upon the
occurrence of a Termination Event, the Agent will have all rights and remedies
provided under the UCC as in effect in all applicable jurisdictions.
   Section 1.9. Extension of Scheduled Termination Date. No later than 60 days
prior to the Scheduled Termination Date the Seller may request in a written
notice to the Agent that the Scheduled Termination Date then in effect be
extended by three hundred sixty-four (364) days. The Agent will promptly inform
each Committed Purchaser of any such request and each Committed Purchaser shall
notify the Agent in writing no later than 30 days after its receipt of such
notice whether such Committed Purchaser agrees to such extension (each such
Committed Purchaser agreeing to such extension being a “Consenting Committed
Purchaser”). In the event that a Committed Purchaser shall fail timely to so
notify the Agent whether it agrees to such extension, such Committed Purchaser
shall be deemed to have refused to grant the requested extension. Upon receipt
by the Agent of the consent to such extension of all the Committed Purchasers no
later than 30 days after its receipt of such notice, the Scheduled Termination
Date shall be automatically extended an additional three hundred sixty-four
(364) days. If the Instructing Group consents to such extension but fewer than
all the Committed Purchasers so consent, and if the Seller still desires to
extend the Scheduled Termination Date, the Seller may seek to replace any
Committed Purchaser that is a non-Consenting Committed Purchaser pursuant to
Section 9.8.
    If the Seller and all the Committed Purchasers do not agree to the extension
and each non-Consenting Committed Purchaser is not replaced, and the event that
the Seller does not activate the Term-Out Option set forth in Section 1.10
below, the Scheduled Termination Date shall take place as scheduled. If the
Scheduled Termination Date is extended, any non-Consenting Committed Purchaser
shall be replaced on the effective date of the assignment as set forth above and
all amounts owing to such Committed Purchaser hereunder shall, on such effective
date, be paid in full pursuant to the terms of Section 9.8 hereof.
    Notwithstanding anything contained herein to the contrary, any extension of
the Scheduled Termination Date or Maturity Date to a date beyond September 22,
2010, is subject to the approval of all Purchasers.
  Section 1.10. Term-Out Option. (a) If the Seller has requested an extension of
the Scheduled Termination Date pursuant to Section 1.9 but all of the Committed
Purchasers do not agree to such extension, then the Seller may, in its sole
discretion, make effective for all purposes herein clause (b), rather than
clause (a), of the definition of “Maturity Date” set forth in Schedule I hereto
by providing written notice (the “Term-Out Activation Notice”) thereof to the
Agent not later than 10 Business Days prior to the

 



--------------------------------------------------------------------------------



 



Scheduled Termination Date. In the event the Seller so exercises the Term-Out
Option as aforesaid, the Scheduled Termination Date shall constitute the “Cash
Secured Purchase Commencement Date”; provided that the Cash Secured Purchase
Commencement Date shall occur on such date if, but only if, (i) the Termination
Date shall not have occurred on or prior to such date and (ii) no Termination
Event exists on such date and no Potential Termination Event exists on such
date.
   (b) Making Purchases After the Cash Secured Purchase Commencement Date. At
least five (5) Business Days prior to the Cash Secured Purchase Commencement
Date, the Seller shall notify the Agent if the Seller wishes the Committed
Purchasers to make the deposits described in this Section. Following such
notice, on the Cash Secured Purchase Commencement Date, each Committed Purchaser
shall, and severally agrees to, make a deposit in the Cash Collateral Account in
Dollars in an amount equal to the excess of (i) such Committed Purchaser’s
Commitment over (ii) the outstanding Investment held by such Committed Purchaser
on such date.
Article II
Sales to and from the Conduit; Allocations
   Section 2.1. Required Purchases from the Conduit. (a) The Conduit may, at any
time sell to the Committed Purchasers pursuant to the Transfer Agreement any
percentage designated by the Conduit of the Conduit’s Investment and its related
Conduit Settlement (each, a “Put”).
   (b) Any portion of the Conduit’s Investment and related Conduit Settlement
purchased by a Committed Purchaser will be considered part of such Purchaser’s
Investment and related Conduit Settlement from the date of the relevant Put.
Immediately upon any purchase by the Committed Purchasers of any portion of the
Conduit’s Investment, the Seller shall pay to the Agent (for the ratable benefit
of such Purchasers) an amount equal to the sum of (i) the Assigned Conduit
Settlement, (ii) all accrued and unpaid Discount owed to the Conduit (whether or
not then due) to the end of each applicable Tranche Period to which any portion
of the Conduit’s Investment being Put has been allocated, (iii) the pro rata
portion of all accrued but unpaid fees (whether or not then due) payable to the
Conduit in connection herewith at the time of such purchase and (iv) a pro rata
portion of all accrued and unpaid costs, expenses and indemnities due to the
Conduit from the Seller in connection herewith.
(c) Until used to pay commercial paper, all proceeds of any Put pursuant to this
Section shall be invested by the Agent in Permitted Investments. All earnings on
such Permitted Investments shall be promptly remitted by the Agent to the
Seller.
   Section 2.2. Purchases by the Conduit. The Conduit may at any time deliver to
the Agent and each Committed Purchaser a notification of assignment in
substantially the form of Exhibit B. If the Conduit delivers such notice, each
Committed Purchaser shall sell to the Conduit and the Conduit shall purchase in
full

 



--------------------------------------------------------------------------------



 



from each Committed Purchaser, the Investment of the Committed Purchasers on the
last day of the relevant Tranche Periods, at a purchase price equal to such
Investment plus accrued and unpaid Discount thereon. Any sale from any Committed
Purchaser to the Conduit pursuant to this Section 2.2 shall be without recourse,
representation or warranty except for the representation and warranty that the
Investment sold by such Committed Purchaser is free and clear of any Adverse
Claim created or granted by such Committed Purchaser and that such Committed
Purchaser has not suffered a Bankruptcy Event.
Section 2.3. Allocations and Distributions.
    (a) Settlement Dates. On the Business Day following each Deposit Date
occurring prior to the Termination Date (unless an Interim Liquidation is in
effect), the Collection Agent shall set aside from Collections the amounts
necessary to make all distributions to the Agent, the Purchasers and the
Collection Agent required by this Section 2.3(a) with respect to the next
succeeding Settlement Date. The balance of such Collections shall be released to
the Seller on a daily basis. On each Settlement Date prior to the Termination
Date (unless an Interim Liquidation is in effect), all Collections so set aside
during the preceding Settlement Period shall be applied where applicable by the
Collection Agent (or, if the Agent is then in control of any Collections, by the
Agent) in the following order:
    (i) to the Collection Agent, an amount equal to the Collection Agent Fee due
and payable on such date;
    (ii) all fees and other amounts due and payable to the Agent under the
Transaction Documents;
    (iii) ratably to the Purchasers, all Funding Charges and Discount due and
payable on such; date provided, however, that if such date occurs during the
Term-Out Period, the Committed Purchaser’s Ratable Share of such Collections
shall be deposited in the Cash Collateral Account for application on or after
the Maturity Date in accordance with Section 3.10;
    (iv) ratably to the Purchasers, all other amounts due and payable to the
Purchasers under the Transaction Documents; and
(v) to the Seller.
On the last day of each Tranche Period for a Eurodollar Tranche or Prime
Tranche, the Collection Agent (or, if the Agent is then in control of any
Collections, the Agent) shall pay Discount due and payable to such Committed
Purchasers from amounts set aside for such purpose pursuant to Section 3.2(a).
    If any part of the Sold Interest in any Collections is applied to pay any
amounts that are recourse obligations of the Seller pursuant to Section 1.4(c)
and after giving effect to such application the Sold Interest is greater than
100%, the Seller shall pay, as a recourse obligation

 



--------------------------------------------------------------------------------



 



for distribution as part of the Sold Interest in Collections, to the Collection
Agent the amount so applied to the extent necessary so that after giving effect
to such payment the Sold Interest is no greater than 100%.
   (b) Maturity Date and Interim Liquidations. On each day during any Interim
Liquidation and on each day on and after the Maturity Date, the Collection Agent
shall set aside and hold in trust solely for the account of the Agent, for the
benefit of the Agent and the Purchasers, (or deliver to the Agent, if so
instructed pursuant to Section 3.2(a)) the Sold Interest in all Collections
received on such day and such Collections shall be allocated in the follow
order:
    (i) to the Collection Agent until all amounts owed to the Collection Agent
under the Agreement have been paid in full;
(ii) to the Agent until all amounts owed to the Agent have been paid in full;
    (iii) to the Purchasers until all amounts owed to the Purchasers have been
paid in full;
    (iv) to any other Person (other than the Seller, the Collection Agent or an
Originator) to whom any amounts are owed under the Transaction Documents until
all such amounts have been paid in full; and
(v) to the Seller.
On the last day of each Tranche Period (unless otherwise instructed by the Agent
pursuant to Section 3.2(a)), the Collection Agent shall deposit into the Agent’s
Account, from such set aside Collections, all Investment, Discount and Funding
Charges allocated to such Tranche Period and all Tranche Periods that ended
before such date that are payable in accordance with clause (iii) above. No
distributions will be made to pay amounts under clauses (iv) and (v) until
sufficient Collections have been set aside to pay all outstanding amounts
described in clauses (i) through (iii). All other amounts described in clauses
(i) through (iii) above shall be paid when due. All distributions by the Agent
shall be made ratably within each priority level in accordance with the
respective amounts then due each Person included in such level unless otherwise
agreed by the Agent and all Purchasers. If any part of the Sold Interest in any
Collections is applied to pay any amounts payable hereunder that are recourse
obligations of the Seller pursuant to Section 1.4(c) and after giving effect to
such application the Sold Interest is greater than 100%, the Seller shall pay,
as a recourse obligation for distribution in respect of each applicable
Purchaser’s Investment as part of the Sold Interest in Collections, to the
Collection Agent the amount so applied to the extent necessary so that after
giving effect to such payment the Sold Interest is no greater than 100%.
    (c) Cash Collateral Account Proceeds. On the Termination Date if the
Term-Out Period has occurred, the Agent shall: (i) convert the Cash Collateral
that does not constitute cash into cash proceeds and (ii) use the Cash
Collateral to pay to each Committed Purchaser, ratably according to the
respective outstanding principal amounts of their respective Cash Secured

 



--------------------------------------------------------------------------------



 



Investments, for application, first, the outstanding principal amounts of the
Cash Secured Investments and second, the unpaid accrued interest on the Cash
Secured Investments (to the extent such funds are available therefor).
Article III
Administration and Collections
   Section 3.1. Appointment of Collection Agent. (a) The servicing,
administering and collecting of the Receivables shall be conducted by a Person
(the “Collection Agent”) designated to so act on behalf of the Purchasers under
this Article III. As the Initial Collection Agent, Tronox Worldwide LLC is
hereby designated as, and agrees to perform the duties and obligations of, the
Collection Agent. The Initial Collection Agent acknowledges that the Agent and
each Purchaser have relied on the Initial Collection Agent’s agreement to act as
Collection Agent (and the agreement of any of the sub-collection agents to so
act) in making the decision to execute and deliver this Agreement and agrees
that it will not voluntarily resign as Collection Agent nor permit any
sub-collection agent to voluntarily resign as a sub-collection agent unless
required by law to so resign. At any time after the occurrence of a Termination
Event, the Agent may designate a new Collection Agent to succeed Tronox
Worldwide LLC (or any successor Collection Agent).
   (b) The Initial Collection Agent may delegate its duties and obligations as
Collection Agent to an Affiliate of the Initial Collection Agent (acting as a
sub-collection agent). Notwithstanding such delegation, the Initial Collection
Agent will remain primarily liable for the performance of the duties and
obligations so delegated, and the Agent and each Purchaser shall have the right
to look solely to the Initial Collection Agent for such performance. The Agent
may at any time after the occurrence of a Termination Event remove or replace
any sub-collection agent.
    (c) If replaced, the Collection Agent agrees it will terminate, and will
cause each existing sub-collection agent to terminate, its collection activities
in a manner requested by the Agent to facilitate the transition to a new
Collection Agent. The Collection Agent shall cooperate with and assist any new
Collection Agent (including providing access to, and transferring, all Records
and allowing (to the extent permitted by applicable law and contract) the new
Collection Agent to use all licenses, hardware or software necessary or
desirable to collect the Receivables). The Initial Collection Agent irrevocably
agrees to act (if requested to do so) as the data-processing agent for any new
Collection Agent in substantially the same manner as the Initial Collection
Agent conducted such data-processing functions while it acted as the Collection
Agent in exchange for a fee to be agreed upon by the Agent and the Initial
Collection Agent.
   Section 3.2. Duties of Collection Agent. (a) The Collection Agent shall take,
or cause to be taken, all action necessary or advisable to collect each
Receivable in accordance with this Agreement, the Credit and Collection Policy
and all applicable laws, rules and regulations using the skill and attention the
Collection Agent exercises in collecting other receivables or obligations owed
solely to it; provided, however, that

 



--------------------------------------------------------------------------------



 



the Collection Agent may not sell any Receivables other than to the extent
explicitly required by this Agreement or the Purchase Agreement. The Collection
Agent shall, in accordance herewith, set aside all Collections to which a
Purchaser is entitled and pay from such Collections all Funding Charges and
Discount when due under Section 2.3. If so instructed by the Agent, after the
occurrence of a Termination Event, the Collection Agent shall transfer to the
Agent the amount of Collections to which the Agent and the Purchasers are
entitled by the second Business Day following receipt. Each party hereto hereby
appoints the Collection Agent to enforce such Person’s rights and interests in
the Receivables, but (notwithstanding any other provision in any Transaction
Document) the Agent shall at all times after the occurrence of a Termination
Event have the sole right to direct the Collection Agent to commence or settle
any legal action to enforce collection of any Receivable.
   (b) If no Termination Event has occurred and is continuing and the Collection
Agent determines that such action is appropriate in order to maximize the
Collections, the Collection Agent may, in accordance with the Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable. Any such extension or adjustment will not
alter the status of a Receivable as a Defaulted Receivable or Delinquent
Receivable or limit any rights of the Agent or the Purchasers hereunder. If a
Termination Event has occurred and is continuing, the Collection Agent may make
material extensions or adjustments to such Receivables only with the prior
consent of the Instructing Group or as required by law.
    (c) The Collection Agent shall transfer (i) to the Seller any percentage of
Collections in excess of the Sold Interest, less all reasonable costs and
expenses of the Collection Agent or its agent for servicing, collecting and
administering the Receivables and (ii) to each Originator, subject to
Section 1.5(d), the collections and records for any indebtedness owed to each
Originator that is not a Receivable. The Collection Agent shall have no
obligation to remit any such funds or records to the Seller or either
Originator, as applicable, until the Collection Agent receives evidence
(satisfactory to the Agent) that the Seller or either Originator, as applicable
is entitled to such items. The Collection Agent has no obligations concerning
indebtedness that is not a Receivable other than to deliver the collections and
records for such indebtedness to the Seller when required by this
Section 3.2(c).
   (d) The Collection Agent shall take all actions necessary to maintain the
perfection and priority of the security interest of the Agent in the
Receivables.
    (e) The Collection Agent shall take all actions necessary to ensure that no
Collections are applied for any purpose on dates other than Settlement Dates
hereunder unless after taking into account such application the Net Receivables
Balance exceeds the sum of the Aggregate Investment plus the Aggregate Reserve
on such dates.
   Section 3.3. Reports. On or before each Reporting Date, and at such other
times covering such other periods as is requested by the Agent or the
Instructing Group, the Collection Agent shall deliver to the Agent a report
reflecting information as of the close of business of the Collection Agent for
the immediately preceding Settlement Period or such other preceding period as is
requested (each a “Periodic Report”), containing the

 



--------------------------------------------------------------------------------



 



information described on Exhibit C (with such modifications or additional
information as reasonably requested by the Agent or the Instructing Group).
   Section 3.4. Lock-Box Arrangements. The Agent is hereby authorized to give
notice at any time after the occurrence of a Termination Event to any or all
Lock-Box Banks that the Agent is exercising its rights under the Lock-Box
Letters and to take all actions permitted under the Lock-Box Letters. The Seller
agrees to take any action requested by the Agent to facilitate the foregoing.
After the Agent takes any such action under the Lock-Box Letters, the Seller
shall immediately deliver to the Agent any Collections received by the Seller
comprising part of the Sold Interest. If the Agent takes control of any Lock-Box
Account, the Agent shall distribute Collections it receives in accordance
herewith and shall deliver to the Collection Agent, for distribution under
Section 3.2, all other amounts it receives from such Lock-Box Account.
   Section 3.5. Enforcement Rights. (a) The Agent may at any time after the
occurrence of a Termination Event direct the Obligors and the Lock-Box Banks to
make all payments on the Receivables (and pursuant to the Lock-Box Letters, the
Lock-Box Banks to remit all Collections) directly to the Agent or its designee.
The Agent may, and the Seller shall at the Agent’s request, withhold the
identity of the Purchasers from the Obligors and Lock-Box Banks unless required
by law to do otherwise. Upon the Agent’s request after the occurrence of a
Termination Event, the Collection Agent on behalf of the Seller (at the Seller’s
expense) shall (i) give notice to each Obligor of the Agent’s ownership of the
Sold Interest and direct that payments on Receivables be made directly to the
Agent or its designee, (ii) assemble for the Agent all Records and collateral
security for the Receivables and the Related Security and transfer to the Agent
(or its designee), or (to the extent permitted by applicable law and contract)
license to the Agent (or its designee) the use of, all software useful to
collect the Receivables and (iii) segregate in a manner acceptable to the Agent
all Collections the Seller receives and, promptly upon receipt, remit such
Collections in the form received, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.
   (b) After the occurrence of a Termination Event, the Seller hereby
irrevocably appoints the Agent as its attorney-in-fact coupled with an interest,
with full power of substitution and with full authority in the place of the
Seller, to take any and all steps deemed desirable by the Agent, in the name and
on behalf of the Seller to (i) collect any amounts due under any Receivable,
including endorsing the name of the Seller on checks and other instruments
representing Collections and enforcing such Receivables and the Related
Security, and (ii) exercise any and all of the Seller’s rights and remedies
under the Purchase Agreement. The Agent’s powers under this Section 3.5(b) do
not subject the Agent to any liability if any action taken by it proves to be
inadequate or invalid (unless such action is due to the Agent’s gross negligence
or willful misconduct), nor do such powers confer any obligation whatsoever upon
the Agent.
    (c) Neither the Agent nor any Purchaser has any obligation to take or
consent to any action to realize upon any Receivable or Related Security or to
enforce any rights or remedies related thereto.
   Section 3.6. Collection Agent Fee. On each Settlement Date, the Seller shall
pay to the Collection Agent a fee for the immediately preceding Settlement
Period as compensation for its services (the “Collection Agent Fee”) equal to
(a) at all times the Initial Collection Agent or one of its Affiliates is the
Collection Agent, the Collection Agent Fee Rate divided by twelve multiplied by
the Outstanding Balance of all Receivables as of the first day of the calendar
month preceding the calendar month in which such Settlement Date occurs,
provided that the Collection Agent Fee paid on the first Settlement Date shall
be equal to the Collection Agent Fee Rate divided by twelve multiplied by a
fraction, the numerator of which is equal to the number of days elapsed from the
date hereof (but not including the date hereof) to and including the first
Settlement Date and the denominator of which is 30, multiplied by the
Outstanding Balance of all Receivables as of the date hereof, and (b) at all
times any other Person is the Collection Agent, a reasonable amount agreed upon
by the Agent and the new Collection Agent on an arm’s-length basis reflecting
rates and terms prevailing in the market at such time. The Collection Agent Fee
is payable solely as provided in Section 2.3.
   Section 3.7. Responsibilities of the Seller. The Seller shall, or shall cause
each Originator to, pay when due all Taxes payable in connection with the
Receivables and the Related Security or their creation or satisfaction. The
Seller shall, and shall cause each Originator to, perform all of such Person’s
obligations under agreements related to the Receivables and the Related Security
to the same extent as if interests in the Receivables and the Related Security
had not been transferred hereunder or, in the case of each Originator, under the
Purchase Agreement. The Agent’s or any Purchaser’s exercise of any rights
hereunder do not relieve the Seller or either Originator from such obligations.
Neither the Agent nor any Purchaser has any obligation to perform any obligation
of the Seller or of either Originator or any other obligation or liability in
connection with the Receivables or the Related Security.
   Section 3.8. Actions by Seller. The Seller shall defend and indemnify the
Agent and each Purchaser against all costs, expenses, claims and liabilities for
any action taken by the Seller, either Originator or any other Affiliate of the
Seller or of either Originator (whether acting as Collection Agent or otherwise)
related to any Receivable and the Related Security, or arising out of any
alleged failure of compliance of any Receivable or the Related Security with the
provisions of any law or regulation. If any goods related to a Receivable are
repossessed, the Seller agrees to resell, or to have the applicable Originator
or another Affiliate resell, such goods in a commercially reasonable manner for
the account of the Agent and remit, or have remitted, to the Agent the
Purchasers’ share in the gross sale proceeds thereof net of any out-of-pocket
expenses and any equity of redemption of the Obligor thereon. Any such moneys
collected by the Seller or the Originators or other Affiliate of the Seller
pursuant to this Section 3.8 shall be treated as part of the Sold Interest in
Collections for application as provided herein.
   Section 3.9. Indemnities by the Collection Agent. Without limiting any other
rights any Person may have hereunder or under applicable law, the Collection
Agent hereby indemnifies and holds harmless the Agent, each Purchaser, each
Conduit Funding Source and their respective officers, directors, agents and

 



--------------------------------------------------------------------------------



 



employees (each a “Collection Agent Indemnified Party”) from and against any and
all damages, losses, claims, causes of action, liabilities, penalties, Taxes
(not including Taxes described in Section 6.4 hereof), costs and expenses
(including reasonable attorneys’ fees and court costs) (all of the foregoing
collectively, the “Collection Agent Indemnified Losses”) at any time imposed on
or incurred by any Collection Agent Indemnified Party to the extent arising out
of or otherwise relating to:
    (i) any representation or warranty made by, on behalf of or in respect of,
the Collection Agent in this Agreement, any other Transaction Document, any
Periodic Report or any other information or report delivered by the Collection
Agent pursuant hereto, which was false or incorrect in any material respect when
made;
    (ii) the failure by the Collection Agent to comply with any applicable law,
rule or regulation related to any Receivable or the Related Security;
    (iii) any loss of a perfected security interest (or in the priority of such
security interest) as a result of any commingling by the Collection Agent of
funds to which the Agent or any Purchaser is entitled hereunder with any other
funds;
    (iv) the imposition of any Lien with respect to any Receivable, Related
Security or Lock-Box Account as a result of any action taken by the Collection
Agent other than any Lien imposed under any Transaction Documents;
    (v) the failure of any Receivable reported by the Collection Agent as part
of the Eligible Receivables Balance in any Periodic Report to have been an
Eligible Receivable as of the last day of the Settlement Period for which such
Periodic Report was prepaid; or
    (vi) any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement (including,
without limitation, compliance with the Credit and Collection Policy) or any
other Transaction Document to which the Collection Agent is a party;
whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Collection Agent Indemnified Losses to
the extent (a) such Collection Agent Indemnified Losses to the extent resulting
from gross negligence or willful misconduct of the Collection Agent Indemnified
Party seeking indemnification or to the extent resulting from the breach of a
representation, warranty or covenant by such Collection Agent Indemnified Party,
(b) solely due to the credit risk of the Obligor and for which reimbursement
would constitute recourse to the Collection Agent for uncollectible Receivables,
or (c) such Collection Agent Indemnified Losses include Taxes on, or measured
by, the overall net income of such Collection Agent Indemnified Party computed
in accordance with the Intended Tax Characterization; provided, however, that
nothing contained in this sentence limits the liability of the Collection Agent
or limits the recourse of the Agent and each Purchaser to the Collection Agent
for any amounts otherwise specifically provided to be paid by the Collection
Agent hereunder.
  Section 3.10. Cash Collateral Account. (a) On or prior to the date five
(5) Business Days following the delivery by the Seller to the Agent of the
Term-Out Activation Notice, the Seller shall cause to be established, in the
name of the Agent for the Committed Purchasers, an account with the Agent (the
“Cash Collateral Account”), bearing a designation clearly indicating that the
funds deposited therein are held for the benefit and security of the Committed
Purchasers.
   (b) The Seller hereby agrees that it shall use the proceeds of the Cash
Secured Investments solely to fund and maintain the Cash Collateral Account for
the purpose of funding Investments from time to time during the Term-Out Period.
    (c) Funds on deposit in the Cash Collateral Account shall be invested, so
long as a Potential Termination Event or a Termination Event has not occurred or
is continuing, by the Collection Agent in Permitted Investments and credited to
the Cash Collateral Account, on behalf of the Seller, provided, that it is
understood and agreed that none of the Agent, the Seller or the Collection Agent
shall be liable for any loss arising from such investment in Permitted
Investments. All such Permitted Investments shall be held by or on behalf of the
Seller for the benefit and security of the Committed Purchasers. Except as
permitted in writing by the Agent, funds on deposit in the Cash Collateral
Account shall be invested in Permitted Investments that will mature so that such
funds will be available at the close of business on the next Settlement Date. No
Permitted Investment shall be sold or otherwise disposed of prior to its
scheduled maturity unless a default occurs with respect to such Permitted
Investment and the Agent directs the Collection Agent in writing to dispose of
such Permitted Investment.
   (d) The Seller hereby grants to the Agent, for its own benefit and for the
ratable benefit of all of the Committed Purchasers, a lien on and security
interest in the Cash Collateral Account, all funds from time to time credited to
the Cash Collateral Account, all financial assets (including, without
limitation, Permitted Investments) from time to time acquired with any such
funds or otherwise credited to the Cash Collateral Account, all interest,
dividends, cash, instruments and other investment property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such funds or such financial assets, all proceeds of, collateral
for, and supporting obligations relating to any and all of the Cash Collateral.
At all times the Cash Collateral Account shall be under the control (as defined
in Section 8-106 of the UCC) of the Agent for the benefit and security of the
Committed Purchasers. The grant of a security interest by the Seller to the
Agent of and for the ratable benefit of the Committed Purchasers, pursuant to
hereto secures the payment of the Seller’s obligation to remit the proceeds of
the Cash Secured Investments, and to pay Discount.

 



--------------------------------------------------------------------------------



 



Article IV
Representations and Warranties
   Section 4.1. Representations and Warranties. The Seller represents and
warrants to the Agent and each Purchaser that:
    (a) Existence and Power. Each of the Seller and each Seller Entity is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where failure to obtain such license, authorization, consent or approval
would not have a Material Adverse Effect.
    (b) Authorization and No Contravention. The execution, delivery and
performance by each of the Seller and each Seller Entity of each Transaction
Document to which it is a party and the creation of all security interests
provided for herein and therein (i) are within its corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not contravene
or constitute a default under (A) any applicable law, rule or regulation,
(B) its or any other Seller Entity’s organizational documents or (C) any
agreement, order or other instrument to which it or any other Seller Entity is a
party or its property is subject and (iv) will not result in any Adverse Claim
on any Receivable, the Related Security or Collection or give cause for the
acceleration of any indebtedness of the Seller or any other Seller Entity.
    (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or any
Seller Entity of any Transaction Document to which it is a party or any
transaction contemplated thereby other than UCC financing statements.
    (d) Binding Effect. Each Transaction Document to which the Seller or any
Seller Entity is a party constitutes the legal, valid and binding obligation of
such Person enforceable against that Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.
(e) UCC Representations and Warranties.
    (1) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables, Related Security,
Collections, Lock-Box Accounts, and the Purchase Agreement in favor of the
Agent, which security interest is prior to all other Adverse Claims, and is
enforceable as such against creditors of and purchasers from Seller.
    (2) Each Eligible Receivable constitutes an “account” within the meaning of
the applicable UCC.
    (3) Seller owns and has good and marketable title to the Receivables,
Related Security, and Collections free and clear of any Adverse Claim, claim, or
encumbrances of any Person.
    (4) Seller has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Receivables, Related Security, and Collections granted to the
Agent hereunder.
    (5) Other than the security interest granted to the Agent pursuant to this
Agreement, Seller had not pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Receivables, Related Security, or
Collections. Seller has not authorized the filing of and is not aware of any
financing statements against Seller that include a description of collateral
covering the Receivables, Related Security, or Collections other than any
financing statement relating to the security interest granted to the Agent
hereunder or that has been terminated or partially released to the extent
necessary to cover the collateral in which a security interest is granted
hereunder. Debtor is not aware of any judgment or tax lien filings against
Seller.
    (f) Accuracy of Information. All information furnished by the Seller, any
Seller Entity or any Affiliate of any such Person to the Agent or any Purchaser
in connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in all material respects (and is not incomplete by
omitting any information necessary to prevent such information from being
materially misleading).
    (g) No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Seller, threatened by or against, the Seller or any of the Seller
Entities or against any of their respective properties or revenues (a) with
respect to any of the Transaction Documents or any of the transactions
contemplated hereby or thereby that could reasonably be expected to be
materially adverse to the Agent or the Purchasers, or (b) except for the matter
described on Schedule 4.1 hereto, that could reasonably be expected to have a
Material Adverse Effect.
    (h) No Material Adverse Effect. Since August 31, 2007, there has been no
Material Adverse Effect except for the matter described on Schedule 4.1 hereto.
    (i) Accuracy of Exhibits; Lock-Box Arrangements. All information on Exhibits
D-F (listing offices and names of the Seller and each Originator and where they
maintain Records; and Lock Boxes) is true and complete, subject to any changes
permitted by, and notified to the Agent in accordance with, Article V. None of
the Seller’s or Originators’ jurisdictions of organization, have changed within
the past 12

 



--------------------------------------------------------------------------------



 



months (or such shorter period as the Seller has been in existence). Neither the
Seller nor either Originator has been known by or used any organizational,
fictitious or trade name within the past 12 months other than a name set forth
of Exhibit D. Exhibit D lists the federal employer identification numbers of the
Seller and each Originator. The Seller has not granted any interest in any
Lock-Box or Lock-Box Account to any Person other than the Agent and, upon
delivery to a Lock-Box Bank of the related Lock-Box Letter, the Agent will have
exclusive ownership and control of the Lock-Box Account at such Lock-Box Bank.
    (j) Sales by the Originators. Each sale by an Originator to the Seller of an
interest in Receivables and their Collections has been made in accordance with
the terms of the Purchase Agreement, including the payment by the Seller to each
Originator of the purchase price described in the Purchase Agreement. Each such
sale has been made for “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used in Section 547 of the Bankruptcy Code) owed by
either Originator to the Seller.
    (k) Eligible Receivables. Each Receivable comprising part of the Net
Receivables Balance as of the date of any calculation of the Sold Interest as
part of the Net Receivables Balance was an Eligible Receivable as of the date of
such calculation.
    (l) Use of Proceeds. No proceeds of any Purchase will be used (i) for the
purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.
(m) No Subsidiaries. The Seller has no subsidiaries.
    (n) Not an Investment Company. No Seller Entity is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended from time
to time, or any successor statute.
   Section 4.2. Representations and Warranties of the Initial Collection Agent.
The Initial Collection Agent represents and warrants to the Agent and each
Purchaser that:
    (a) Lock-Box Arrangements. The Initial Collection Agent has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than (i) the
Agent and (ii) Persons whose interests therein have been terminated on or prior
to the date hereof and, upon delivery to a Lock-Box Bank of the related Lock-Box
Letter, the Agent will have the right to exercise exclusive ownership and
control of the Lock-Box Account at such Lock-Box Bank in accordance with the
provisions of the related Lock-Box Letter.
    (b) Not an Investment Company. The Initial Collection Agent is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended from time to time, or any successor statute.
    (c) Accuracy of Exhibits. All information on Exhibits E and F is true and
complete, subject to any changes permitted by, and notified to the Agent in
accordance with Article V.
    (d) Eligible Receivables. Each Receivable which the Initial Collection Agent
has identified as comprising part of the Net Receivables Balance as of the date
of any calculation of the Sold Interest as part of the Net Receivables Balance
in a Periodic Report was an Eligible Receivable as of the date of such
calculation; provided that in no event shall the Agent or any Purchaser have any
recourse against the Initial Collection Agent under this clause (d) for any
determination that a Receivable reported as eligible in a prior Periodic Report
no longer comprises part of the Net Receivables Balance.
Article V
Covenants
   Section 5.1. Covenants of the Seller. The Seller hereby covenants and agrees
to comply with the following covenants and agreements, unless the Agent (with
the consent of the Instructing Group) otherwise consents:
    (a) Financial Reporting. The Seller shall, and shall cause each Seller
Entity to, maintain a system of accounting established and administered in
accordance with GAAP and shall furnish to the Agent and each Purchaser:
    (i) Annual Financial Statements. Within 120 days after each fiscal year of
(A) the Parent copies of its annual audited financial statements (including a
consolidated balance sheet, consolidated statement of operations and
consolidated statement of cash flows, with related footnotes) certified by
independent registered public accountants satisfactory to the Agent and prepared
on a consolidated basis in conformity with GAAP, and (B) the Seller the annual
balance sheet and an annual profit and loss statement certified by a Designated
Financial Officer thereof, in each case prepared on a consolidated basis in
conformity with GAAP as of the close of such fiscal year for the fiscal year
then ended provided, that so long as any document described in this subsection
is publicly filed with the Securities and Exchange Commission, it shall not be
required to be delivered by the Parent, Seller or any Seller Entity;
    (ii) Quarterly Financial Statements. Within 60 days after each (except the
last) fiscal quarter of each fiscal year of (A) the Parent, copies of its
unaudited financial statements (including at least a consolidated balance sheet
as of the close of such quarter and statements of operations and cash flows for
the period from the beginning of the fiscal year to the close of such quarter)
certified by a Designated Financial Officer and prepared in a manner consistent
with the financial statements described in part (A) of clause (i) of this
Section 5.l(a) and (B) the Seller, the quarterly balance sheet (a profit and

 



--------------------------------------------------------------------------------



 



loss statement) for the period from the beginning of such fiscal year to the
close of such quarter, in each case certified by a Designated Financial Officer
thereof and prepared in a manner consistent with part (B) of clause (i) of
Section 5.1(a) provided, that so long as any document described in this
subsection is publicly filed with the Securities and Exchange Commission, it
shall not be required to be delivered by the Parent, Seller or any Seller
Entity; and
    (iii) Other Information. With reasonable promptness, such other information
(including non-financial information) as may be reasonably requested by the
Agent or any Purchaser (with a copy of such request to the Agent).
   (b) Notices. Immediately upon becoming aware of any of the following the
Seller will notify the Agent and provide a description of:
(i) Potential Termination Events. The occurrence of any Potential Termination
Event;
    (ii) Representations and Warranties. The failure of any representation or
warranty herein to be true (when made or at any time thereafter) in any material
respect;
    (iii) Downgrading. The downgrading, withdrawal or suspension of any rating
by any rating agency of any indebtedness of the Parent;
    (iv) Litigation. (A) The institution of any litigation or proceeding against
or instituted by, the Seller, or (B) the institution of any litigation or
proceeding against or instituted by, any of the Seller Entities other than the
Seller (i) if the litigation or proceeding does not involve any Environmental
Law, in which the amount involved could reasonably be expected to be $10,000,000
or more and not covered by insurance, (ii) if the litigation or proceeding
involves any Environmental Law, in which the amount involved that is not covered
by insurance could reasonably be expected to be $50,000,000 or more, or (C) the
institution of any litigation or proceeding which involves any Transaction
Document; or
    (v) Changes in Business. Any change in, or proposed change in, the character
of any Seller Entity’s business that could impair the collectibility or quality
of any Receivable.
    (vi) Breach of Purchase Agreement. Any material breach or default by either
Originator under the Purchase Agreement.
If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.
    (c) Conduct of Business. The Seller shall, and shall cause each Seller
Entity to (a) (i) preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges, franchises, Permits and licenses necessary or

 



--------------------------------------------------------------------------------



 



desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 of the Parent Credit Agreement (as in effect
as of the date hereof) and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with (i) all Material Contractual Obligations (as
such term is defined in the Parent Credit Agreement as in effect as of the date
hereof) and (ii) all Permits (as such term is defined in the Parent Credit
Agreement as in effect as of the date hereof), except to the extent that failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
   (d) Furnishing Information and Inspection of Records. The Seller shall
furnish to the Agent and the Purchasers such information concerning the
Receivables and the Related Security as the Agent or a Purchaser may reasonably
request. The Seller shall, and shall cause each Originator to, permit, at any
time during regular business hours and upon reasonable notice, the Agent or any
Purchaser (or any representatives thereof) (i) to examine and make copies of all
Records, (ii) to visit the offices and properties of the Seller and each
Originator for the purpose of examining the Records and (iii) to discuss matters
relating hereto with any of the Seller’s or either Originator’s officers,
directors, employees or independent public accountants having knowledge of such
matters provided, that prior to a Termination Event, any such examinations or
visits in excess of one per calendar year shall be at Agent’s expense. The Agent
may at any time have an independent public accounting firm conduct an audit of
the Records or make test verifications of the Receivables and Collections;
provided, however, prior to a Termination Event, only one such audit per
calendar year shall be at the expense of the Seller. The Agent will make
reasonable efforts to consult with the Seller in choosing an independent public
accounting firm to conduct such audits.
    (e) Keeping Records. (i) The Seller shall, and shall cause each Originator
to, have and maintain (A) administrative and operating procedures (including an
ability to recreate Records if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
necessary or advisable for collecting the Receivables (including Records
adequate to permit the immediate identification of each new Receivable and all
Collections of, and adjustments to, each existing Receivable). The Seller shall
give the Agent prior notice of any material change in such administrative and
operating procedures.
    (ii) The Seller shall, (A) at all times from and after the date hereof,
clearly and conspicuously mark its computer and master data processing books and
records with a legend describing the Agent’s and the Purchasers’ interest in the
Receivables and the Collections and (B) upon the request of the Agent, so mark
each contract relating to a Receivable and deliver to the Agent all such
contracts (including all multiple originals of such contracts) that constitute
collateral in which perfection of a security interest can be obtained by
possession under the Uniform Commercial Code, with any appropriate endorsement
or assignment, or segregate (from all other receivables then owned or being
serviced by the Seller) the Receivables and all contracts relating to each
Receivable and hold in trust and safely keep such contracts so legended in
separate filing cabinets or other suitable containers at such locations as the
Agent may specify.
    (f) Perfection. (i) The Seller shall, and shall cause each Originator to, at
its expense, promptly execute and deliver all instruments and documents and take
all action necessary or requested by the Agent (including the filing of
financing or continuation statements, amendments thereto or assignments thereof)
to enable the Agent to exercise and enforce all its rights hereunder and to vest
and maintain vested in the Agent a valid, first priority perfected security
interest in the Receivables, the Collections, the Related Security, the Purchase
Agreement, the Lock-Box Accounts and proceeds thereof free and clear of any
Adverse Claim (other than the Seller’s interest therein) (and a perfected
ownership interest in the Receivables and Collections to the extent of the Sold
Interest); provided, however, that the Seller’s and the Originators’ obligations
to deliver the Lock-Box Agreements and Lock-Box Letters in connection with this
subsection (f) shall be subject to the grace period provided in Section 5.1(q)
hereof. The Agent is permitted to prepare and file any continuation statements,
amendments thereto and assignments thereof against the Seller. In order to
maintain perfection of such security interests, the Seller hereby appoints the
Agent as its designee to prepare and file any continuation statements,
amendments thereto and assignments thereof against each Seller Entity.
    (ii) The Seller shall, and shall cause each Originator to, only change its
name, identity or corporate structure or relocate its jurisdiction of
organization or chief executive office or any Records in tangible form following
thirty (30) days advance written notice to the Agent and the delivery to the
Agent of all financing statements, instruments and other documents (including
direction letters) requested by the Agent.
    (iii) Each of the Seller and each Originator shall at all times maintain its
jurisdiction of organization within a State of the USA in which Article 9 of the
Uniform Commercial Code (as in effect in such State) is in effect. If any Seller
Entity changes its jurisdiction of organization to a jurisdiction that imposes
fees or other charges to perfect the Agent’s security interest hereunder or the
Seller’s security interest under the Purchase Agreement, the Seller shall pay
all such amounts and any other costs and expenses incurred in order to perfect
and maintain such security interests.
   (g) Performance of Duties. The Seller shall perform, and shall cause each
Seller Entity and the Collection Agent (if an Affiliate) to perform, its
respective duties or obligations in accordance with the provisions of each of
the Transaction Documents. The Seller (at its expense) shall, and shall cause
each Seller Entity to, (i) fully and timely perform in all material respects all
agreements required to be observed by it in connection with each Receivable,
(ii) comply in all material respects with the Credit and Collection Policy, and
(iii) refrain from any action that may impair the rights of the Agent or the
Purchasers in the Receivables, the Related Security, Collections, Purchase
Agreement or Lock-Box Accounts.
   (h) Payments on Receivables, Accounts. The Seller shall, and shall cause each
Originator to, at all times instruct all Obligors to deliver payments on the
Receivables (including Deemed Collections) to a Lock-Box or Lock-Box Account. If
any such payments or other Collections are received by the Seller or either
Originator, it shall hold such payments in trust for the benefit of the Agent
and the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller shall cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Letter. The
Seller shall

 



--------------------------------------------------------------------------------



 



not permit the funds of any Affiliate to be deposited into any Lock-Box Account;
provided, however, that notwithstanding the foregoing, the Seller may permit
amounts received with respect to non-trade receivable related payments from
Lockbox #23850 maintained with JPMorgan Chase Bank, N.A. to be deposited into
the same Lock-Box Account as Collections provided that the Seller shall make
reasonable efforts to identify and segregate such amounts from Collections as
soon as possible. If such funds are nevertheless deposited into any Lock-Box
Account, the Seller shall promptly identify and separate such funds for
segregation. The Seller shall make reasonable efforts to not, and not permit any
Collection Agent or other Person to, commingle Collections or other funds to
which the Agent or any Purchaser is entitled with any other funds; provided,
however, that notwithstanding the foregoing, the Seller may permit amounts
received with respect to non-trade receivable related payments from Lockbox
#23850 maintained with JPMorgan Chase Bank, N.A. to be deposited into the same
Lock-Box Account as Collections provided that the Seller shall make reasonable
efforts to identify and segregate such amounts from Collections as soon as
possible. The Seller shall only add, and shall only permit either Originator to
add, a Lock-Box Bank, Lock-Box, or Lock-Box Account to those listed on Exhibit F
if the Agent has received notice of and has consented to such addition, and has
received a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Letter acceptable to the Agent from any new Lock-Box Bank.
The Seller shall only terminate a Lock-Box Bank or Lock-Box, or close a Lock-Box
Account, upon 30 days advance notice to the Agent.
    (i) Sales and Adverse Claims Relating to Receivables. Except as otherwise
provided herein, the Seller shall not, and shall not permit either Originator
to, (by operation of law or otherwise) dispose of or otherwise transfer, or
create or suffer to exist any Adverse Claim upon, any Receivable or any proceeds
thereof.
    (j) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 3.2(b) and then subject to Section 1.5, the Seller shall not, and shall
not permit either Originator to, extend, amend, rescind or cancel any
Receivable.
   (k) Change in Business or Credit and Collection Policy. The Seller shall not
make any material change in the character of its business and shall not, and
shall not permit either Originator to, make any material change to the Credit
and Collection Policy without the prior consent of the Agent.
    (l) Certain Agreements. The Seller shall not (and shall not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
formation or limited liability company agreement. The Seller shall exercise its
rights and remedies under the Purchase Agreement only in accordance with the
written instructions of the Agent.
   (m) Other Business. The Seller shall not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Subordinated Notes, or (iii) form any
subsidiary or make any investments in any other Person; provided, however, that
the Seller may

 



--------------------------------------------------------------------------------



 



incur minimal obligations to the extent necessary for the day-to-day operations
of the Seller (such as expenses for stationery, audits, maintenance of legal
status, etc.).
   (n) Nonconsolidation. The Seller shall operate in such a manner that the
separate corporate existence of the Seller and each Seller Entity and Affiliate
thereof would not be disregarded in the event of the bankruptcy or insolvency of
any Seller Entity and Affiliate thereof and, without limiting the generality of
the foregoing:
    (i) the Seller shall not engage in any activity other than those activities
expressly permitted under the Seller’s organizational documents and the
Transaction Documents, nor will the Seller enter into any agreement other than
this Agreement, the other Transaction Documents to which it is a party and, with
the prior written consent of the Agent (such consent not to be unreasonably
withheld), any other agreement necessary to carryout more effectively the
provisions and purposes hereof or thereof;
    (ii) the Seller shall maintain a business office separate from that of each
of the Seller Entities and the Affiliates thereof;
    (iii) the Seller shall cause the financial statements and books and records
of the Seller and each Originator to reflect the separate corporate existence of
the Seller;
    (iv) the Seller shall except as otherwise expressly permitted hereunder,
under the other Transaction Documents and under the Seller’s organizational
documents, the Seller shall not permit any Seller Entity or Affiliate thereof to
(A) pay the Seller’s expenses, (B) guarantee the Seller’s obligations, or
(C) advance funds to the Seller for the payment of expenses or otherwise; and
    (v) the Seller will not act as agent for any Seller Entity or Affiliate, but
instead will present itself to the public as a corporation separate from each
such Person and independently engaged in the business of purchasing and
financing Receivables.
   (o) Mergers, Consolidations and Acquisitions. The Seller shall not merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person (whether directly by purchase, lease or other acquisition of
all or substantially all of the assets of such Person or indirectly by purchase
or other acquisition of all or substantially all of the capital stock of such
other Person) other than the acquisition of the Receivables and Related Security
pursuant to the Purchase Agreement.
   (p) Payments on Subordinated Notes. Subject to the provisions of Section 9 of
each Subordinated Note, the Seller may make payments on the Subordinated Notes
at any time from Collections not comprising part of the Sold Interest. Subject
to the provisions of Section 9 of each Subordinated Note, the Seller may make
payments on the Subordinated Notes from Collections comprising part of the Sold
Interest, but only after paying (i) all amounts due to the Agent and Purchasers
hereunder on or prior to the immediately succeeding Settlement Date, if such
payments on the Subordinated Notes are to be made prior to the occurrence of a

 



--------------------------------------------------------------------------------



 



Termination Event (or Potential Termination Event described in clause (b) or
(e) of the definition of Termination Event), or, (ii) after paying all amounts
owing (whether or not due) to the Agent and the Purchasers hereunder if such
payments on the Subordinated Notes are to be made after the occurrence of a
Termination Event (or after the occurrence of a Potential Termination Event
described in clause (b) or (e) of the definition of Termination Event).
   (q) Lock-Box Letters. The Seller shall deliver to the Agent each Lock-Box
Agreement and an executed Lock-Box Letter from each Lock-Box Bank acceptable to
the Agent and acknowledged by such Lock-Box Bank within 30 days of the date
hereof.
Article VI
Indemnification
   Section 6.1. Indemnities by the Seller. Without limiting any other rights any
Person may have hereunder or under applicable law, the Seller hereby indemnifies
and holds harmless, on an after-Tax basis, the Agent, each Purchaser, each
Conduit Funding Source and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, causes of action, liabilities, penalties, Taxes, costs and
expenses (including attorneys’ fees and court costs) (all of the foregoing
collectively, the “Indemnified Losses”) at any time imposed on or incurred by
any Indemnified Party arising out of or otherwise relating to any Transaction
Document, the transactions contemplated thereby or any action taken or omitted
by any of the Indemnified Parties (including any action taken by the Agent as
attorney-in-fact for the Seller pursuant to Section 3.5(b)), whether arising by
reason of the acts to be performed by the Seller hereunder or otherwise,
excluding only Indemnified Losses to the extent (a) such Indemnified Losses to
the extent resulting from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification or to the extent resulting from the
breach of a representation, warranty or covenant by such Indemnified Party,
(b) solely due to the credit risk of the Obligor and for which reimbursement
would constitute recourse to the Seller or the Collection Agent for
uncollectible Receivables or (c) such Indemnified Losses include Taxes on, or
measured by, the overall net income of such Indemnified Party computed in
accordance with the Intended Tax Characterization. Without limiting the
foregoing indemnification, but subject to the limitations set forth in clauses
(a), (b) and (c) of the previous sentence, the Seller shall indemnify each
Indemnified Party for Indemnified Losses relating to or resulting from:
    (i) any representation or warranty made by the Seller, any Seller Entity or
the Collection Agent (or any employee or agent of the Seller, any Seller Entity
or the Collection Agent) under or in connection with this Agreement, any
Periodic Report or any other information or report delivered by the Seller, any
Seller Entity or the Collection Agent pursuant hereto, which was false or
incorrect in any material respect when made or deemed made;
    (ii) the failure by the Seller, any Seller Entity, or the Collection Agent
to comply with any applicable law, rule or regulation related to any Receivable,
or the

 



--------------------------------------------------------------------------------



 



nonconformity of any Receivable with any such applicable law, rule or regulation
or the failure by the Seller to satisfy any of its obligations under any
Transaction Document;
    (iii) the failure of the Seller to vest and maintain vested in the Agent,
for the benefit of the Purchasers, a perfected ownership or security interest in
the Sold Interest and the property conveyed pursuant to Section 1.1 and
Section 1.8, free and clear of any Adverse Claim;
    (iv) any commingling of funds (whether or not permitted pursuant to the
terms of the Transaction Documents) to which the Agent or any Purchaser is
entitled hereunder with any other funds;
    (v) any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;
    (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or the financial inability of the Obligor to pay) of
the Obligor to the payment of any Receivable, or any other claim resulting from
the sale or lease of goods or the rendering of services related to such
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;
   (vii) any failure of the Seller or any Seller Entity, or any Affiliate of any
thereof, to perform its duties or obligations in accordance with the provisions
of this Agreement or any other Transaction Document to which such Person is a
party (as a Collection Agent or otherwise);
   (viii) any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b); or
    (ix) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents.
   Section 6.2. Increased Cost and Reduced Return. If the adoption after the
date hereof of any applicable law, rule or regulation, or accounting principle,
or any change therein after the date hereof, or any change in the interpretation
or administration thereof by any Governmental Authority or Accounting Authority
charged with the interpretation or administration thereof, or compliance by any
Conduit Funding Source, the Agent or any Purchaser (collectively, the “Funding
Parties”) with any request or directive (whether or not having the force of law)
after the date hereof of any such Governmental Authority or Accounting Authority
(a) subjects any Funding Party to any charge or withholding on or in connection
with a Funding Agreement or this Agreement (collectively, the “Funding
Documents”) or any Receivable, (b) changes the basis of taxation of payments to
any of the Funding Parties of any amounts payable under any of the Funding
Documents (except for

 



--------------------------------------------------------------------------------



 



changes in the rate of Tax on the overall net income of such Funding Party),
(c) imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or any credit extended by, any of the Funding Parties,
(d) has the effect of reducing the rate of return on such Funding Party’s
capital to a level below that which such Funding Party could have achieved but
for such adoption, change or compliance (taking into consideration such Funding
Party’s policies concerning capital adequacy) or (e) imposes any other
condition, and the result of any of the foregoing is (x) to impose a cost on, or
increase the cost to, any Funding Party of its commitment under any Funding
Document or of purchasing, maintaining or funding any interest acquired under
any Funding Document, (y) to reduce the amount of any sum received or receivable
by, or to reduce the rate of return of, any Funding Party under any Funding
Document or (z) to require any payment calculated by reference to the amount of
interests held or amounts received by it hereunder, then, upon demand by the
Agent, the Seller shall pay to the Agent for the account of the Person such
additional amounts as will compensate the Agent or such Purchaser (or, in the
case of the Conduit, will enable the Conduit to compensate any Conduit Funding
Source) for such increased cost or reduction.
   Section 6.3. Other Costs and Expenses. The Seller shall pay or cause to be
paid to the Agent on demand all reasonable fees, costs and expenses in
connection with (a) the preparation, execution, delivery and administration
(including amendments of any provision) of the Transaction Documents, (b) the
sale of the Sold Interest, (c) the perfection of the Agent’s rights in the
Receivables and Collections, (d) the enforcement by the Agent or the Purchasers
of the obligations of the Seller under the Transaction Documents or of any
Obligor under a Receivable and (e) the maintenance by the Agent of the
Lock-Boxes and Lock-Box Accounts, including reasonable fees, costs and expenses
of legal counsel for the Agent and the Conduit relating to any of the foregoing
or to advising the Agent, the Purchasers and any Conduit Funding Source about
its rights and remedies under any Transaction Document or any related Funding
Agreement and all reasonable costs and expenses (including reasonable counsel
fees and expenses) of the Agent, each Purchaser and each Conduit Funding Source
in connection with the enforcement of the Transaction Documents or any Funding
Agreement and in connection with the administration of the Transaction Documents
following a Termination Event. The Seller shall reimburse the Agent and each
Purchaser for the costs of auditors acting on behalf of the Agent and the
Purchasers as provided in Section 5.1(d) hereof. The Seller shall reimburse the
Conduit for any amounts the Conduit must pay to any Conduit Funding Source
pursuant to any Funding Agreement on account of any Tax (other than on or
measured by net income, and provided that the Conduit Funding Source if not
organized under the laws of the USA has satisfied the requirements of
Section 6.4(b) as if it was a Purchaser and the Conduit was the Seller and Agent
referred to in Section 6.4(b)). The Seller shall reimburse the Conduit on demand
for all other costs and expenses incurred by the Conduit or any shareholder of
the Conduit in connection with the Transaction Documents or the transactions
contemplated thereby, including the cost of the Ratings and the reasonable fees
and out-of-pocket expenses of counsel of the Agent, the Conduit or any
shareholder, or administrator, of the Conduit for advice relating to the
Conduit’s operation.
   Section 6.4. Withholding Taxes. (a) All payments made by the Seller hereunder
shall be made without withholding for or on account of

 



--------------------------------------------------------------------------------



 



any present or future taxes other than as expressly required by law. If any such
withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Purchaser and the Agent
free and clear of such taxes (including such taxes on such additional amount) is
equal to the amount that Purchaser or the Agent (as the case may be) would have
received had such withholding not been made; provided, however, that the Seller
shall have no obligation to gross up for amounts required to be withheld in
respect of Taxes on, or measured by, net income. If the Agent or any Purchaser
pays any such taxes, penalties or interest the Seller shall reimburse the Agent
or such Purchaser for that payment on demand. If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Purchaser or Agent on whose account
such withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.
   (b) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not formed under the laws of the USA such Purchaser
shall deliver to the Seller and the Agent each two (2) duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI (or
successor applicable form) certifying that such Purchaser is entitled to receive
payments hereunder without deduction or withholding of any United States federal
income taxes (it being understood for this purpose that a Purchaser which is a
bank for this purpose cannot certify that such payments are “portfolio interest”
exempt from withholding of any United States federal income taxes). Each such
Purchaser shall replace or update such forms when necessary to maintain any
applicable exemption and as requested by the Agent or the Seller. The Seller
shall not be liable to pay any additional amount under Section 6.4(b) to a
Purchaser that has not provided such forms as required.
   Section 6.5. Payments and Allocations. If any Person seeks compensation
pursuant to this Article VI, such Person shall deliver to the Seller and the
Agent a certificate setting forth the amount due to such Person, a description
of the circumstance giving rise thereto and the basis of the calculations of
such amount, which certificate will be conclusive absent manifest error. The
Seller shall pay to the Agent (for the account of such Person) the amount shown
as due on any such certificate within 10 Business Days after receipt of the
notice.
Article VII
Conditions Precedent
   Section 7.1. Conditions to Closing. This Agreement will become effective on
the first date all conditions in this Section 7.1 are satisfied. On or before
such date, the Seller shall deliver to the Agent the following documents in
form, substance and quantity acceptable to the Agent:
    (a) A certificate of the Secretary of each of the Seller and each Seller
Entity certifying (i) the resolutions of the Seller’s and each Seller Entity’s
board of directors approving each Transaction Document to which it is a party,
(ii) the name, signature, and

 



--------------------------------------------------------------------------------



 



authority of each officer who executes on the Seller’s or any Seller Entity’s
behalf a Transaction Document (on which certificate the Agent and each Purchaser
may conclusively rely until a revised certificate is received), (iii) the
Seller’s and each Seller Entity’s certificate or articles of incorporation
certified by the Secretary of State of its state of incorporation, (iv) a copy
of the Seller’s and each Seller Entity’s by-laws and (v) good standing
certificates issued by the Secretaries of State of each jurisdiction where the
Seller or any Seller Entity has material operations.
    (b) All instruments and other documents required, or deemed desirable by the
Agent, to perfect the Agent’s first priority interest in the Receivables,
Collections, the rights of the Seller under the Purchase Agreement in all
appropriate jurisdictions.
    (c) UCC search reports from all jurisdictions relating to the business or
the jurisdiction of each Originator or Seller which the Agent reasonably
requests.
    (d) Executed copies of (i) all consents and authorizations necessary in
connection with the Transaction Documents, (ii) a Periodic Report covering the
month ended August 31, 2007 and (iii) each Transaction Document.
    (e) Opinions of counsel to the Seller and each Seller Entity reasonably
satisfactory to the Agent covering such matters as the Agent or any Purchaser
may reasonably request.
    (f) UCC termination or partial release statements relating to the business
or jurisdiction of each Originator or Seller which the Agent reasonably
requests.
    (g) Such other approvals, opinions or documents as the Agent or any
Purchaser may reasonably request.
   Section 7.2. Conditions to Each Purchase. The obligation of each Committed
Purchaser to make any Purchase, and the right of the Seller to request or accept
any Purchase, are subject to the conditions (and each Purchase will evidence the
Seller’s representation and warranty that clauses (a)-(e) of this Section 7.2
have been satisfied) that on the date of such Purchase before and after giving
effect to the Purchase:
    (a) no Potential Termination Event (or in the case of a Reinvestment
Purchase, a Termination Event) then exists or shall occur as a result of the
Purchase;
    (b) either the Termination Date with respect to such Purchasers, or if the
Seller has provided the written notice pursuant to Section 1.10, the Maturity
Date, has not occurred;
    (c) after giving effect to the application of the proceeds of such Purchase,
(x) the outstanding Matured Aggregate Investment would not exceed the Aggregate

 



--------------------------------------------------------------------------------



 



Commitment and (y) the outstanding Aggregate Investment would not exceed the
Purchase Limit;
    (d) the representations and warranties of the Seller, each Originator and
the Collection Agent contained herein or in any other Transaction Document are
true and correct in all material respects on and as of such date (except to the
extent such representations and warranties relate solely to an earlier date and
then are true and correct as of such earlier date); and
    (e) each of the Seller and each Seller Entity is in full compliance in all
material respects with the Transaction Documents (including all covenants and
agreements in Article V).
Nothing in this Section 7.2 limits the obligations of each Committed Purchaser
to the Conduit (including the obligations under the Transfer Agreement).
Article VIII
The Agent
   Section 8.1. Appointment and Authorization. Each Purchaser hereby irrevocably
designates and appoints ABN AMRO Bank N.V. as the “Agent” under the Transaction
Documents and authorizes the Agent to take such actions and to exercise such
powers as are delegated to the Agent thereby and to exercise such other powers
as are reasonably incidental thereto. The Agent shall hold, in its name, for the
benefit of each Purchaser, the Purchase Interest of the Purchaser. The Agent has
no duties, obligations or liabilities other than those expressly set forth in
the Transaction Documents or any fiduciary relationship with any Purchaser. The
Agent does not assume, nor shall it be deemed to have assumed, any obligation
to, or relationship of trust or agency with, the Seller. Notwithstanding any
provision of this Agreement or any other Transaction Document, in no event will
the Agent ever be required to take any action which exposes the Agent to
personal liability or which is contrary to the provision of any Transaction
Document or applicable law.
   Section 8.2. Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
   Section 8.3. Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees is liable for any action taken or
omitted (i) with the consent or at the direction of the Instructing Group or
(ii) in the absence of such Person’s gross negligence or willful misconduct. The
Agent is not responsible to any Purchaser or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, any Seller
Entity or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any

 



--------------------------------------------------------------------------------



 



failure of the Seller, any Seller Entity or any of their Affiliates to perform
any obligation or (iv) the satisfaction of any condition specified in
Article VII. The Agent has no obligation to any Purchaser to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, any Seller Entity or any of their Affiliates.
   Section 8.4. Reliance by Agent. The Agent may in all cases be entitled to
rely, and is fully protected in relying, upon any document, other writing or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person and upon advice and statements of legal
counsel (including counsel to the Seller), independent accountants and other
experts selected by the Agent. The Agent is in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall receives such advice or concurrence of the Purchasers, and assurance of
its indemnification, as it deems appropriate.
   Section 8.5. Assumed Payments. Unless the Agent has received notice from the
applicable Purchaser before the date of any Incremental Purchase that such
Purchaser will not make available to the Agent the amount it is scheduled to
remit as part of such Incremental Purchase, the Agent may assume such Purchaser
has made such amount available to the Agent when due (an “Assumed Payment”) and,
in reliance upon such assumption, the Agent may (but has no obligation to) make
available such amount to the appropriate Person. If and to the extent that any
Purchaser has not made its Assumed Payment available to the Agent, such
Purchaser hereby agrees to pay the Agent forthwith on demand such unpaid portion
of such Assumed Payment up to the amount of funds actually paid by the Agent,
together with interest thereon for each day from the date of such payment by the
Agent until the date the requisite amount is repaid to the Agent, at a rate per
annum equal to the Federal Funds Rate plus 2%.
   Section 8.6. Notice of Termination Events. The Agent will not be deemed to
have knowledge or notice of the occurrence of any Potential Termination Event
unless the Agent has received notice from any Purchaser or the Seller stating
that a Potential Termination Event has occurred hereunder and describing such
Potential Termination Event. The Agent shall take such action concerning a
Potential Termination Event as may be directed by the Instructing Group (or, if
required for such action, all of the Purchasers), but until the Agent receives
such directions, the Agent may (but is not obligated to) take such action, or
refrain from taking such action, as the Agent deems advisable and in the best
interests of the Purchasers.
   Section 8.7. Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller or any Seller Entity,
is deemed to constitute any representation or warranty by the Agent. Each
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will

 



--------------------------------------------------------------------------------



 



continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Seller Entities, and the Receivables and its
own decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. The Agent shall deliver each month to any Purchaser that
so requests a copy of the Periodic Report(s) received covering the preceding
Settlement Period. Except for items specifically required to be delivered
hereunder, the Agent has no duty or responsibility to provide any Purchaser with
any information concerning the Seller, any Seller Entity or any of their
Affiliates that comes into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
   Section 8.8. Agent and Affiliates. The Agent and its Affiliates may extend
credit to, accept deposits from and generally engage in any kind of business
with the Seller, any Seller Entity or any of their Affiliates and, in its role
as a Committed Purchaser, ABN AMRO may exercise or refrain from exercising its
rights and powers as if it were not the Agent. The parties acknowledge that ABN
AMRO acts as agent for the Conduit and subagent for the Conduit’s management
company in various capacities, as well as providing credit facilities and other
support for the Conduit not contained in the Transaction Documents.
   Section 8.9. Indemnification. Each Committed Purchaser shall indemnify and
hold harmless the Agent and its officers, directors, employees, representatives
and agents (to the extent not reimbursed by the Seller or any Seller Entity and
without limiting the obligation of the Seller or any Seller Entity to do so),
ratably in accordance with its Ratable Share from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Agent or such Person is designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Agent or such Person as a result
of, or related to, any of the transactions contemplated by the Transaction
Documents or the execution, delivery or performance of the Transaction Documents
or any other document furnished in connection therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Agent or such Person as finally determined by a court
of competent jurisdiction).
  Section 8.10. Successor Agent. The Agent may, upon at least ten (10) days
notice to the Seller and each Purchaser, resign as Agent. Such resignation will
not become effective until a successor agent is appointed by an Instructing
Group and has accepted such appointment. Upon such acceptance of its appointment
as Agent hereunder by a successor Agent, such successor Agent will succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent will be discharged from its duties and obligations under the
Transaction Documents. After any retiring Agent’s resignation hereunder, the
provisions of Section 3.9, Article VI and this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent.

 



--------------------------------------------------------------------------------



 



Article IX
Miscellaneous
   Section 9.1. Termination. The Conduit will cease to be a party hereto when
the Conduit indicates to the Seller it no longer intends to be a party hereto,
the Conduit holds no Investment and all amounts payable to it hereunder have
been indefeasibly paid in full. This Agreement will terminate following the
Maturity Date when no Investment is held by a Purchaser and all other amounts
payable hereunder have been indefeasibly paid in full, but the rights and
remedies of the Agent, each Purchaser, each Collection Agent Indemnified Party,
each Indemnified Party, and each Conduit Funding Source under Section 3.9,
Article VI and Section 8.9 will survive such termination.
   Section 9.2. Notices. Unless otherwise specified, all notices and other
communications hereunder must be in writing (including by electronic mail,
telecopier or other facsimile or electronic communication), given to the
appropriate Person at its address or telecopy number set forth on Schedule III
hereof or at such other address or telecopy number as such Person may specify,
and effective when received at the address specified by such Person. Each party
hereto, however, authorizes the Agent to act on telephone notices of Purchases
and Discount Rate and Tranche Period selections from any person the Agent in
good faith believes to be acting on behalf of the relevant party and, at the
Agent’s option, to tape record any such telephone conversation. Each party
hereto agrees to deliver promptly a confirmation of each telephone notice given
or received by such party (signed by an authorized officer of such party), but
the absence of such confirmation will not affect the validity of the telephone
notice. The Agent’s records of all such conversations will be deemed correct
and, if the confirmation of a conversation differs in any material respect from
the action taken by the Agent, the records of the Agent will govern absent
manifest error. The number of days for any advance notice required hereunder may
be waived (orally or in writing) by the Person receiving such notice and, in the
case of notices to the Agent, the consent of each Person to which the Agent is
required to forward such notice.
   Section 9.3. Payments and Computations. Notwithstanding anything herein to
the contrary, any amounts to be paid or transferred by the Seller or the
Collection Agent to, or for the benefit of, any Purchaser or any other Person
shall be paid or transferred to the Agent (for the benefit of such Purchaser or
other Person). The Agent shall promptly (and, if reasonably practicable, on the
day it receives such amounts) forward each such amount to the Person entitled
thereto and such Person shall apply the amount in accordance herewith. All
amounts to be paid or deposited hereunder shall be paid or transferred on the
day when due in immediately available Dollars (and, if due from the Seller or
Collection Agent, by 12:00 noon (Chicago time), with amounts received after such
time being deemed paid on the Business Day following such receipt). The Seller
hereby authorizes the Agent, following a Termination Event, to debit the Seller
Account for application to any amounts owed by the Seller hereunder. The Seller
shall, to the extent permitted by law, pay to the Agent upon demand, for the
account of the applicable Person, interest on all amounts not paid or
transferred by the Seller or the Collection Agent when due hereunder at a rate
equal to the Prime Rate plus 2%, calculated from the date any such amount became
due until the date paid in full. Any payment or other transfer of funds
scheduled to be made on a day that is not a Business Day

 



--------------------------------------------------------------------------------



 



shall be made on the next Business Day, and any Discount Rate or interest rate
accruing on such amount to be paid or transferred shall continue to accrue to
such next Business Day. All computations of interest, fees, Discount and Funding
Charges will be calculated for the actual days elapsed based on a 360 day year.
   Section 9.4. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
   Section 9.5. Right of Setoff. At any time when a Termination Event has
occurred and is continuing, each Purchaser is hereby authorized (in addition to
any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured).
   Section 9.6. Amendments. Except as otherwise expressly provided herein, no
amendment or waiver hereof will be effective unless signed by the Seller, the
Agent and the Instructing Group. In addition, no amendment of any Transaction
Document will, without the consent of (a) all the Committed Purchasers,
(i) extend the Termination Date, the Maturity Date, the Termination Date or the
date of any payment or transfer of Collections by the Seller to the Collection
Agent or by the Collection Agent to the Agent, (ii) reduce the rate or extend
the time of payment of Discount for any Eurodollar Tranche or Prime Tranche,
(iii) reduce or extend the time of payment of any fee payable to the Committed
Purchasers, (iv) except as provided herein, release, transfer or modify any
Committed Purchaser’s Purchase Interest or change any Commitment, (v) amend the
definition of Required Committed Purchasers, Instructing Group, Termination
Event or Section 1.1, 1.2, 1.5, 2.1, 2.2, 2.3, 7.2 or 9.6, Article VI, or any
provision of the Limited Guaranty, (vi) consent to the assignment or transfer by
the Seller or either Originator of any interest in the Receivables other than
transfers under the Transaction Documents or permit any Seller Entity to
transfer any of its obligations under any Transaction Document except as
expressly contemplated by the terms of the Transaction Documents, or (vii) amend
any defined term relevant to the restrictions in clauses (i) through (vi) in a
manner which would circumvent the intention of such restrictions or (b) the
Agent, amend any provision hereof if the effect thereof is to affect the
indemnities to, or the rights or duties of, the Agent or to reduce any fee
payable for the Agent’s own account. Notwithstanding the foregoing, the amount
of any fee or other payment due and payable from the

 



--------------------------------------------------------------------------------



 



Seller to the Agent (for its own account) or any Purchaser may be changed or
otherwise adjusted solely with the consent of the Seller and the party to which
such payment is payable. Any amendment hereof will apply to each Purchaser
equally and is binding upon the Seller, the Purchasers and the Agent.
   Section 9.7. Waivers. No failure or delay of the Agent or any Purchaser in
exercising any power, right, privilege or remedy hereunder operates as a waiver
thereof, nor will any single or partial exercise of any such power, right,
privilege or remedy preclude any other or further exercise thereof or the
exercise of any other power, right, privilege or remedy. Any waiver hereof will
be effective only in the specific instance and for the specific purpose for
which such waiver was given. After any waiver, the Seller, the Purchasers and
the Agent shall be restored to their former position and rights and any
Potential Termination Event waived will be deemed to be cured and not
continuing, but no such waiver extends to (or impair any right consequent upon)
any subsequent or other Potential Termination Event. Any additional Funding
Charges or Discount that have accrued after a Termination Event before the
execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent at the direction of the Purchaser
entitled thereto or, in the case of Discount owing to the Committed Purchasers,
of the Required Committed Purchasers.
Section 9.8. Successors and Assigns; Participations; Assignments.
    (a) Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties without the prior consent of the
Agent and the Purchasers.
   (b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder and under the Transfer Agreement. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller and the
Agent shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations hereunder and under the
Transfer Agreement. Each Participant shall be entitled to the benefits of
Article VI and shall have the right of setoff through its participation in
amounts owing hereunder and under the Transfer Agreement to the same extent as
if it were a Purchaser hereunder and under the Transfer Agreement, which right
of setoff is subject to such Participant’s obligation to share with the
Purchasers as provided in Section 9.4. A Purchaser shall not agree with a
Participant to restrict such Purchaser’s right to agree to any amendment hereto
or to the Transfer Agreement, except amendments described in clause (a) of
Section 9.6.
    (c) Assignments by Committed Purchasers. Any Committed Purchaser may assign
to one or more financial institutions (“Purchasing Committed Purchasers”),
acceptable to the Agent and, prior to a Termination Event, the Seller (whose
consent may not be unreasonably withheld), any portion of its Commitment as a
Committed Purchaser hereunder and under the Transfer Agreement and Purchase
Interest pursuant to a supplement hereto and to the Transfer Agreement (a
“Transfer Supplement”) in form satisfactory to the Agent executed by each such

 



--------------------------------------------------------------------------------



 



Purchasing Committed Purchaser, such selling Committed Purchaser and the Agent.
Prior to the occurrence of a Termination Event, any such assignment requires the
prior written consent of the Seller which may not be unreasonably withheld. Any
such assignment by a Committed Purchaser must be for an amount of at least Five
Million Dollars. Each Purchasing Committed Purchaser shall pay a fee of Three
Thousand Dollars to the Agent. Any partial assignment will be deemed an
assignment of an identical percentage of such selling Committed Purchaser’s
Investment and its Commitment as a Committed Purchaser hereunder and under the
Transfer Agreement. Upon the execution and delivery to the Agent of the Transfer
Supplement and payment by the Purchasing Committed Purchaser to the selling
Committed Purchaser of the agreed purchase price, such selling Committed
Purchaser shall be released from its obligations hereunder and under the
Transfer Agreement to the extent of such assignment and such Purchasing
Committed Purchaser shall for all purposes be a Committed Purchaser party hereto
and shall have all the rights and obligations of a Committed Purchaser hereunder
to the same extent as if it were an original party hereto and to the Transfer
Agreement with a Commitment as a Committed Purchaser, any Investment and any
related Assigned Conduit Settlement described in the Transfer Supplement.
   (d) Replaceable Committed Purchasers. If any Committed Purchaser other than
ABN AMRO (a “Replaceable Committed Purchaser”) (i) petitions the Seller for any
amounts under Section 6.2 or (ii) has a short-term debt rating lower than the
“A-1” by S&P and “P-1” by Moody’s, the Seller or the Conduit may designate a
replacement financial institution (a “Replacement Committed Purchaser”)
reasonably acceptable to the Agent and, prior to the occurrence of a Termination
Event, consented to by the Seller (which consent shall not be unreasonably
withheld) to which such Replaceable Committed Purchaser shall, subject to its
receipt of an amount equal to its Investment, any related Assigned Conduit
Settlement, and accrued Discount and fees thereon (plus, from the Seller, any
Early Payment Fee that would have been payable if such transferred Investment
had been paid on such date) and all amounts payable under Section 6.2, promptly
assign all of its rights, obligations and Commitment hereunder and under the
Transfer Agreement, together with all of its Purchase Interest, and any related
Assigned Conduit Settlement, to the Replacement Committed Purchaser in
accordance with Section 9.8(c).
    (e) Assignment by the Conduit. Each party hereto agrees and consents (i) to
the Conduit’s assignment, participation, grant of security interests in or other
transfers of any portion of, or any of its beneficial interest in, the Conduit
Purchase Interest and the Conduit Settlement and (ii) to the complete assignment
by the Conduit of all of its rights and obligations hereunder to ABN AMRO or any
other Person, and upon such assignment the Conduit shall be released from all
obligations and duties hereunder to the extent accruing thereafter; provided,
however, that the Conduit may not, without the prior consent of the Required
Committed Purchasers and, prior to the occurrence of a Termination Event, the
Seller, which consent of the Seller shall not be unreasonably withheld, transfer
any of its rights hereunder or under the Transfer Agreement unless the assignee
(i) is an entity whose principal business is the purchase of assets similar to
the Receivables, (ii) has ABN AMRO as its administrative agent and (iii) issues
commercial paper with credit ratings substantially identical to the Ratings. The
Conduit shall promptly notify each party hereto of any such assignment. Upon
such an assignment of any portion of the Conduit’s Purchase Interest and the
Conduit Settlement, the assignee will have all of the rights of the Conduit
hereunder relating to such Conduit Purchase Interest and the Conduit Settlement.

 



--------------------------------------------------------------------------------



 



Nothing in this Agreement shall be construed to require the consent of any
person to the transfer by the Conduit of any of its right, title and interest in
and to the Receivables, the Related Security or the Collections.
    (f) Opinions of Counsel. If required by the Agent or to maintain the
Ratings, each Transfer Supplement must be accompanied by an opinion of counsel
of the assignee as to such matters as the Agent may reasonably request.
   Section 9.9. Intended Tax Characterization. It is the intention of the
parties hereto that, for United States federal income tax purposes (and to the
extent permitted by law, any other Tax purposes), the transactions contemplated
hereby be treated as a loan by the Purchasers (through the Agent) to the Seller
(and thereby indirectly a loan to each Originator pursuant to the Purchase and
Sale Agreement) that is secured by the Receivables (the “Intended Tax
Characterization”). The parties hereto agree to report and otherwise to act for
the purposes of all Taxes in a manner consistent with the Intended Tax
Characterization.
  Section 9.10. Confidentiality. The parties hereto agree to hold the
Transaction Documents or any other confidential or proprietary information
received in connection therewith in confidence and agree not to provide any
Person with copies of any Transaction Document or such other confidential or
proprietary information other than to (i) any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys thereof,
(ii) any prospective or actual assignee or participant which (in each case) has
signed a confidentiality agreement containing provisions substantively identical
to this Section, (iii) any rating agency, (iv) any surety, guarantor or credit
or liquidity enhancer to the Agent or any Purchaser which (in each case) has
signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof, (v) any
entity organized to loan, or make loans secured by, financial assets for which
ABN AMRO provides managerial services or acts as an administrative agent which
(in each case) has signed a confidentiality agreement substantially in the form
of the confidentiality agreement signed by the Agent prior to the date hereof,
(vi) the Conduit’s administrator, management company, referral agents, issuing
agents or depositaries or CP Dealers and (vii) Governmental Authorities with
appropriate jurisdiction. Notwithstanding the above stated obligations, provided
that the other parties hereto are given notice of the intended disclosure or
use, the parties hereto will not be liable for disclosure or use of such
information which such Person can establish by tangible evidence: (i) was
required by law, including pursuant to a valid subpoena or other legal process,
(ii) was in such Person’s possession or known to such Person prior to receipt,
(iii) is or becomes known to the public through disclosure in a printed
publication (without breach of any of such Person’s obligations hereunder) or
(iv) should be disclosed in any of such Person’s filings with the Securities and
Exchange Commission in such Person’s reasonable business judgment.
Notwithstanding this provision or any other provision in the Transaction
Documents, the parties hereto and to the Transaction documents (and each
employee, representative, or other agent thereof) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
any transactions described herein in the Transaction Documents (including
opinions or other tax analysis) provided to a party relating to such tax
treatment or tax structure.
  Section 9.11. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for the Conduit, not, prior to the date which is one (1) year and
one (1) day after the payment in full of all such indebtedness, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause the Conduit to
invoke, the process of any Governmental Authority for the purpose of
(a) commencing or sustaining a case against the Conduit under any federal or
state bankruptcy, insolvency or similar law (including the Federal Bankruptcy
Code), (b) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Conduit, or any substantial part
of its property, or (c) ordering the winding up or liquidation of the affairs of
the Conduit. The provisions of this Section 9.11 will survive the termination of
this Agreement.
  Section 9.12. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, the Conduit shall not, and shall not be obligated to,
pay any amount pursuant to this Agreement unless (i) the Conduit has received
funds which may be used to make such payment and which funds are not required to
repay its commercial paper notes when due and (ii) after giving effect to such
payment, either (x) the Conduit could issue commercial paper notes to refinance
all of its outstanding commercial paper notes (assuming such outstanding
commercial paper notes matured at such time) in accordance with the program
documents governing the Conduit’s securitization program or (y) all of the
Conduit’s commercial paper notes are paid in full. Any amount which the Conduit
does not pay pursuant to the operation of the preceding sentence will not
constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or corporate obligation of the Conduit for any such insufficiency unless
and until the Conduit satisfies the provisions of clauses (i) and (ii) above.
The provisions of this Section 9.12 will survive the termination of this
Agreement.
  Section 9.13. No Recourse. The obligations of the Conduit, its management
company, its administrator and its referral agents (each a “Program
Administrator”) under any Transaction Document or other document (each, a
“Program Document”) to which a Program Administrator is a party are solely the
corporate obligations of such Program Administrator and no recourse may be had
for such obligations against any Affiliate, director, officer, member, manager,
employee, attorney or agent of any Program Administrator.
  Section 9.14. Headings; Counterparts. Article and Section Headings in this
Agreement are for reference only and do not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which constitute an original and all of which, taken
together, constitute one and the same agreement.
  Section 9.15. Cumulative Rights and Severability. All rights and remedies of
the parties hereunder are cumulative and non-exclusive of any rights or remedies
such Persons have under law or otherwise. Any provision hereof that is
prohibited or unenforceable in any jurisdiction is ineffective in such

 



--------------------------------------------------------------------------------



 



jurisdiction to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting such
provision in any other jurisdiction.
  Section 9.16. Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the internal laws of the State
of New York. Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York, New York for
purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, any objection it may now or hereafter have to the venue of any such
proceeding and any claim that any such proceeding has been brought in an
inconvenient forum. Nothing in this Section 9.16 shall affect the right of any
party hereto to bring any action or proceeding against another or its property
in the courts of other jurisdictions.
  Section 9.17. Waiver of Trial by Jury. Each party hereto irrevocably waives
all right of trial by jury in any action, proceeding or counterclaim arising out
of, or in connection with, any transaction document or any matter arising
thereunder, whether sounding in contract, tort or otherwise.
  Section 9.18. Third Party Beneficiaries. Each Collection Agent Indemnified
Party, Indemnified Party and Funding Party that is not a party to this Agreement
is a third party beneficiary (each a “Named Beneficiary”) of this Agreement with
a right to enforce the provisions of this Agreement that inure to its benefit.
Any amendment or waiver of this Agreement executed and delivered pursuant to
Section 9.8 is binding on such Named Beneficiaries. This Agreement is not
intended to, nor may it be deemed to, create any rights of enforcement in any
Persons that are neither signatories to this Agreement nor Named Beneficiaries.
  Section 9.19. Entire Agreement. The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof. Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.
  Section 9.20. Limited Recourse. The obligations of the Seller and the
Collection Agent under any Transaction Document or other document to which the
Seller or the Collection Agent is a party are solely the company obligations of
such Person and no recourse may be had for such obligations against any
director, officer, member, manager, employee, attorney or agent of such Person.

 



--------------------------------------------------------------------------------



 



    In Witness Whereof, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.
ABN AMRO Bank N.V., as the Agent ABN AMRO Bank N.V., as a Committed
Purchaser
By /s Illegible ........................ By /s Illegible
Title M.D. ............................ Title M.D.
By /s Christopher M. Burke .............. By s/ Christopher M. Burke
Title Vice President ................. Title Vice President
Amsterdam Funding Corporation
By /s Illegible

    Title President

 



--------------------------------------------------------------------------------



 



Tronox Funding LLC, as Seller
By /s Melody A. Walke
—
Title President
—
Address: 211 N. Robinson, Room 564
Oklahoma City, OK 73102
Attention: M. A. Walke
Telephone: (405) 775-5485
Telecopy: (405) 775-5153
Tronox Worldwide LLC,
as Initial Collection Agent
By /s Melody A. Walke
—
Title Vice President & Treasurer
—
Address: 211 N. Robinson, Suite 300
Oklahoma City, OK 73102
Attention: M. E. Booker
Telephone: (405) 775-5161
Telecopy: (405) 775-4671

 



--------------------------------------------------------------------------------



 



Schedule I
Definitions
The following terms have the meanings set forth, or referred to, below:
    “ABN AMRO” means ABN AMRO Bank N.V. in its individual capacity and not in
its capacity as the Agent.
    “Accounting Authority” means any accounting board or authority (whether or
not part of a government) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic.
    “Accrued Rebate” means, at any date, the accrued amount carried in either
Originator’s records for rebates and allowances that have been accruing for a
potential obligation and are payable by it to Obligors pursuant to such
Originator’s rebate and allowance programs for an Obligor from time to time in
effect, in which entitlement to such rebate or allowance is earned by an Obligor
upon the purchase of merchandise or services from such Originator.
    “Adjusted Dilution Ratio” means at any time means the 12-month rolling
average of the Dilution Ratio for the 12 Settlement Periods then most recently
ended.
    “Adverse Claim” means, for any asset or property of a Person, a lien,
security interest, charge, mortgage, pledge, hypothecation, assignment or
encumbrance, or any other right or similar claim that a claimant has a property
interest in an asset and that is a violation of the rights of the claimant for
another person to hold, transfer or otherwise deal with such asset (other than a
claim being contested in good faith by appropriate proceedings), in, of or on
such asset or property in favor of any other Person, except those created by the
Transaction Documents; provided that the following shall not constitute an
“Adverse Claim” for purposes of this definition: (a) any defense or claim of an
Obligor arising from the terms of any contract between such Obligor and the
Originator, (b) any defense or claim of an Obligor against an Originator
accruing prior to any notification to such Obligor of the sale and assignment to
the Seller, (c) any other claim that would not materially and adversely affect
the collectibility of any Receivables or the enforcement of any related contract
against the Obligor, (d) liens imposed by law for Taxes that are not yet due or
are being contested in good faith in appropriate proceedings, (e) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
good faith in appropriate proceedings, and (f) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations.
    “Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

 



--------------------------------------------------------------------------------



 



“Agent” is defined in the first paragraph hereof.
“Agent’s Account” means the account designated to the Seller and the Purchasers
by the Agent.
    “Aggregate Commitment” means $102,000,000, as such amount may be reduced
pursuant to Section 1.6.
“Aggregate Investment” means the sum of the Investments of all Purchasers.
    “Aggregate Reserve” means, as of any date of determination, the sum of the
Loss Reserve, Dilution Reserve and Discount Reserve as such amount was most
recently calculated.
    “Assigned Conduit Settlement” means, for each Committed Purchaser for any
Put, the product of such Purchaser’s Purchase Interest and the amount of the
Conduit Settlement being transferred pursuant to such Put.
    “Bankruptcy Event” means, for any Person, that (a) such Person makes a
general assignment for the benefit of creditors or any proceeding is instituted
by or against such Person seeking to adjudicate it bankrupt or insolvent, or
seeking the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors and, if instituted
against such Person, such proceeding remains undismissed and unstayed for a
period of 30 days, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or such Person generally does not pay its debts
as such debts become due or admits in writing its inability to pay its debts
generally or (b) such Person takes any corporate action to authorize any such
action.
    “Business Day” means any day other than (a) a Saturday, Sunday or other day
on which banks in New York City, New York or Chicago, Illinois are authorized or
required to close, (b) a holiday on the Federal Reserve calendar and, (c) solely
for matters relating to a Eurodollar Tranche, a day on which dealings in Dollars
are not carried on in the London interbank market.
    “Canadian Receivables” means Receivables due from Obligors which are
residents of, or organized under the laws of, or with chief executive offices
in, Canada so long as (A) Canada has a long-term country risk rating of not less
than BBB- by S&P and Baa3 by Moody’s and (B) all payments of such Receivables
are required to be made in USA dollars into a Lock-Box Account.
    “Cash Collateral” means the Cash Collateral Account, all funds from time to
time credited to the Cash Collateral Account, all financial assets (including,
without limitation, Permitted Investments from time to time acquired with any
such funds or otherwise credited to the Cash Collateral Account, all interest,
dividends, cash instruments and other investment property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such funds or such financial assets, and all proceeds of,
collateral for, and supporting obligations thereof.

 



--------------------------------------------------------------------------------



 



“Cash Collateral Account” is defined in Section 3.10 hereof.
    “Cash Secured Investment” means, in respect of any Committed Purchaser,
without duplication, that portion of the Investment of such Purchaser secured by
amounts on deposit at such time in the Cash Collateral Account (including any
such proceeds invested by the Collection Agent, at such time in Permitted
Investments, it being understood that the amount of such Purchaser’s Cash
Secured Investment shall be decreased by such Purchaser’s Ratable Share of the
funds paid from time to time from the Cash Collateral Account to the Seller in
connection with Incremental Purchases made from time to time during the Term-Out
Period by such Committed Purchaser).
“Cash Secured Purchase Commencement Date” is defined in Section 1.10 hereof.
    “Charge-Off” means any Receivable that has or should have been (in
accordance with the Credit and Collection Policy) charged off or written off by
the Seller.
    “Collection” means any amount paid on a Receivable or actually remitted by
the Seller as a Deemed Collection under Section 1.5(b).
“Collection Agent” is defined in Section 3.1(a).
“Collection Agent Fee” is defined in Section 3.6.
“Collection Agent Fee Rate” means 0.75%.
“Collection Agent Indemnified Losses” is defined in Section 3.9.
“Collection Agent Indemnified Party” is defined in Section 3.9.
    “Commitment” means, for each Committed Purchaser, the amount set forth on
Schedule II, as adjusted in accordance with Sections 1.6 and 9.8.
“Committed Purchasers” is defined in Section 1.1(b).
“Conduit” is defined in the first paragraph hereof.
    “Conduit Funding Source” means any insurance company, bank or other
financial institution providing liquidity, back-up purchase or credit support
for the Conduit.
    “Conduit Settlement” means the sum of all claims and rights to payment
pursuant to Section 1.5 or 1.7 or any other provision owed to the Conduit (or
owed to the Agent or the Collection Agent for the benefit of the Conduit) by the
Seller that, if paid, would be applied to reduce the Conduit’s Investment.
    “CP Dealer” means, at any time, each Person the Conduit then engages as a
placement agent or commercial paper dealer.

 



--------------------------------------------------------------------------------



 



    “CP Discount” means, for any Discount Period, the amount of interest or
discount accrued, during such Discount Period on all the outstanding commercial
paper, or portion thereof, issued by the Conduit to fund its Investment,
including all dealer commissions and other costs of issuing commercial paper,
whether any such commercial paper was issued specifically to fund such
Investment or is allocated, in whole or in part, to such funding.
    “CP Rate” means, for any CP Tranche Period, a rate per annum equal to the
weighted average of the rates at which commercial paper notes having a term
equal to such CP Tranche Period may be sold by any CP Dealer selected by the
Conduit, as agreed between each such CP Dealer and the Conduit. If such rate is
a discount rate, the CP Rate shall be the rate resulting from the Conduit’s
converting such discount rate to an interest-bearing equivalent rate. The CP
Rate shall include all costs and expenses to the Conduit of issuing the related
commercial paper notes, including all dealer commissions and note issuance costs
in connection therewith.
“CP Tranche” means a Tranche which accrues Discount based on the CP Rate.
    “Credit and Collection Policy” means each Originator’s credit and collection
policy and practices relating to Receivables attached hereto as Exhibit G, as
the same may be amended from time to time with the consent of the Agent (which
shall not be unreasonably withheld).
    “Credit Sales” means, for any period of determination, the aggregate amount
of trade receivables with credit terms of any kind originated by the Originators
during such period.
“Deemed Collections” is defined in Section 1.5(c).
    “Default Horizon” means for any Settlement Period the calendar month ending
five months prior to the beginning of such Settlement Period.
    “Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), the numerator of which is the aggregate Outstanding Balance of all
Defaulted Receivables as of the end of such Settlement Period and the
denominator of which is the amount of Credit Sales generated during the Default
Horizon from North American Obligors that are not Affiliates of the Seller or
either Originator.
    “Defaulted Receivable” means any Receivable (a) on which any amount is
unpaid by the Obligor thereof more than 90 days but less than 121 days past the
invoice due date thereof or (b) which is a Charge-Off.
    “Delinquency Ratio” means, for any Settlement Period, a fraction (expressed
as a percentage), the numerator of which is the aggregate Outstanding Balance of
all Delinquent Receivables as of the end of such Settlement Period and the
denominator of which is the aggregate Outstanding Balance of Receivables due
from North American Obligors that are not Affiliates of the Seller or either
Originator.
    “Delinquent Receivable” means any Receivable on which any amount is unpaid
more than 90 days after the invoice due date thereof.

 



--------------------------------------------------------------------------------



 



    “Deposit Date” means each day on which any Collections are deposited in any
Lock-Box Account or on which the Collection Agent receives any Collections.
    “Designated Financial Officer” means the chief financial officer, treasurer
or assistant treasurer of the Seller or the relevant Seller Entity, as
applicable.
    “Dilution” means, for any Settlement Period, the amount of Deemed
Collections deemed to be received during such Settlement Period pursuant to
Section 1.5(b).
    “Dilution Horizon” means, for any Settlement Period, the calendar month
ending immediately prior to the beginning of such Settlement Period.
    “Dilution Ratio” means, for any Settlement Period, a fraction (expressed as
a percentage), the numerator of which is the total amount of Dilution during
such Settlement Period, and the denominator of which is the amount of Credit
Sales generated during the Dilution Horizon.
    “Dilution Reserve” means, for any Settlement Period, the product of (i) the
greater of (A) 3.0%, and (B) the amount obtained by multiplying 2.5 times the
highest three-month average Dilution Ratio experienced during the most recent
twelve month period, and (ii) the Net Receivables Balance as of the last day of
such Settlement Period.
    “Discount” means, for any Tranche Period, (a) the product of (i) the
Discount Rate for such Tranche Period, (ii) the total amount of Investment
allocated to the Tranche Period, and (iii) the number of days elapsed during
such Tranche Period divided by (b) 360.
    “Discount Period” means, with respect to any Settlement Date or the
Termination Date, the period from and including the preceding Settlement Date
(or if none, the date that the first Incremental Purchase is made hereunder) to
but not including such Settlement Date or Termination Date, as applicable.
    “Discount Rate” means, (i) for any Tranche Period relating to a CP Tranche,
the CP Rate applicable thereto, (ii) for any Tranche Period relating to a
Eurodollar Tranche, the Eurodollar Rate applicable thereto and (iii) for any
Tranche Period relating to a Prime Tranche, the Prime Rate applicable thereto.
    “Discount Reserve” means, at any time, the product of (a) 1.5, (b) the rate
announced by ABN AMRO as its “Prime Rate” (which may not be its best or lowest
rate) plus 1.00%, (c) Aggregate Investment, (d) multiplied a fraction, the
numerator of which is the average Turnover Ratio for the most recent three
Settlement Periods and the denominator of which is 360.
“Dollar” and “$” means lawful currency of the United States of America.
    “Early Payment Fee” means, if any Investment of a Purchaser allocated (or,
in the case of a requested Purchase not made by the Committed Purchasers for any
reason other than their default, scheduled to be allocated) to a Tranche Period
for a CP Tranche or Eurodollar Tranche is

 



--------------------------------------------------------------------------------



 



reduced or terminated before the last day of such Tranche Period (the amount of
Investment so reduced or terminated being referred to as the “Prepaid Amount”),
the cost to the relevant Purchaser of terminating or reducing such Tranche,
which (a) for a CP Tranche means any compensation payable in prepaying the
related commercial paper or, if not prepaid, any shortfall between the amount
that will be available to the Conduit on the Maturity Date of the related
commercial paper from reinvesting the Prepaid Amount in Permitted Investments
and the Face Amount of such commercial paper and (b) for a Eurodollar Tranche
will be determined based on the difference between the LIBOR applicable to such
Tranche and the LIBOR applicable for a period equal to the remaining maturity of
the Tranche on the date the Prepaid Amount is received.
“Eligible Receivable” means, at any time, any Receivable:
    (i) the Obligor of which (a) is (1) a resident of, or organized under the
laws of, or with its chief executive office in, the USA, (2) the Obligor of a
Canadian Receivable or (3) the Obligor of a Mexican Receivable; (b) is not an
Affiliate of any of the parties hereto or an Originator; (c) is not a government
or a governmental subdivision or agency; (d) has not suffered a Bankruptcy Event
unless such Obligor has (1) been a debtor in a case under Chapter 11 of the
Bankruptcy Code and (2) has confirmed a Chapter 11 plan in such case that has
become effective and provides for the continued operations of such Obligor or
unless the related Originator has been designated as a “critical vendor” and the
Obligor thereunder has obtained (x) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an administrative priority basis or (y) in the case
of any Receivable originated post-petition, (A) requisite court approval to pay
the post-petition claims of such Originator on an administrative priority basis
and (B) a debtor-in-possession financing facility and management of the
applicable Originator reasonably believes that such financing will be available
to pay the Receivables owing by such Obligor, and, in any such case, such
Obligor has agreed post-petition to pay the Receivables owing by such Obligor on
a current basis in accordance with its terms; (e) is not an Obligor for which
50% of the Outstanding Balance of Receivables owed by such Obligor are
Delinquent Receivables; and (f) is not the Obligor of any Defaulted Receivable
or Receivable that became a Charge-Off;
    (ii) which is stated to be due and payable within 90 days after the invoice
therefore; provided, however, that up to 5.0% of the Net Receivables Balance may
consist of Receivables which are stated to be due and payable more than 90 days,
but less than 120 days after the invoice therefor;
    (iii) which is not a Receivable more than 120 days beyond its invoice due
date or a Charge-Off;
    (iv) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions;
(v) which is denominated and payable only in Dollars in the USA;
    (vi) which (i) arises under a contract, that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim, defense or other Adverse Claim, and (ii) is not subject to
rejection in a proceeding under the Bankruptcy Code in which an Originator or
Seller is the debtor;
   (vii) which arises under a contract that (a) contains an obligation to pay a
specified sum of money and is subject to no contingencies, (b) does not require
the Obligor under such contract to consent to the transfer, sale or assignment
of the rights of an Originator under such contract, (c) does not contain a
confidentiality provision that purports to restrict the assignability or
enforcement by any assignee of the related Receivables any Purchaser’s exercise
of rights under this Agreement, including, without limitation, the right to
review such contract, (d) has not been extended, rewritten or otherwise modified
from its original terms and (e) directs that payment be made to a Lock-Box or
other collection account;
   (viii) which does not, in whole or in part, contravene in any material
respect any law, rule or regulation applicable thereto (including, without
limitation, those relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy);
    (ix) which satisfies all applicable requirements of the Credit and
Collection Policy and was generated in the ordinary course of the applicable
Originator’s business from the sale of goods or provision of services to a
related Obligor solely by such Originator;
    (x) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation; and
    (xi) as to which an invoice has been issued and all (or the agreed part of)
the relevant goods and services to which it relates have been delivered and
performed (e.g., an agreed milestone has been reached) and all (or the agreed
part of) the requirements of any contract related thereto concerning the nature,
amount, quality, condition or delivery of the goods or services, or upon which
payment of such Receivable may be dependent, have been fulfilled in all material
respects, to the extent necessary to ensure that no facts or circumstances are
known by either Originator by reason of which either; (i) any proceedings, set
off, counterclaim or defense whatsoever in respect to any Receivable arising
from such contract; or (ii) any other material adverse effect on the outstanding
balance, collectability or enforceability of any Receivable arising from such
contract;
   (xii) a valid and binding ownership interest or first priority perfected
security interest in which has been conveyed or granted by the applicable
Originator to the Seller under the Purchase Agreement free and clear of any
Adverse Claim; and
   (xiii) in which, at all times following the transfer of an interest therein
to the Agent, the Agent (on behalf of the Purchasers) will have a valid and
binding (except as between the Purchasers) ownership interest or first priority
perfected security interest.
    “Eligible Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables.
    “Environmental Laws” means and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any foreign government, the United
States, or any Governmental Authority, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, employee health and safety, or Materials of Environmental Concern,
as has been, is now, or may at any time hereafter be, in effect.
    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
    “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Seller Entity within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
    “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Seller Entity or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Seller Entity or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Seller Entity or any ERISA Affiliate.
    “Eurodollar Rate” means, for any Tranche Period for a Eurodollar Tranche,
the sum of (a) LIBOR for such Tranche Period divided by 1 minus the “Reserve
Requirement” plus (b) 0.25%; where “Reserve Requirement” means, for any Tranche
Period for a Eurodollar Tranche, the maximum reserve requirement imposed during
such Tranche Period on “eurocurrency liabilities” as currently defined in
Regulation D of the Board of Governors of the Federal Reserve System.
    “Eurodollar Tranche” means a Tranche which accrues Discount based on the
Eurodollar Rate.

 



--------------------------------------------------------------------------------



 



    “Face Amount” means the face amount of any Conduit commercial paper issued
on a discount basis or, if not issued on a discount basis, the principal amount
of such note and interest scheduled to accrue thereon to its stated maturity.
    “Federal Funds Rate” means for any day the greater of (i) the average rate
per annum as determined by ABN AMRO at which overnight Federal funds are offered
to ABN AMRO for such day by major banks in the interbank market, and (ii) if ABN
AMRO is borrowing overnight funds from a Federal Reserve Bank that day, the
average rate per annum at which such overnight borrowings are made on that day.
Each determination of the Federal Funds Rate by ABN AMRO is conclusive and
binding on the Seller except in the case of manifest error.
    “Fee Letter” means the letter agreement dated as of the date hereof among
the Seller and the Agent.
    “Funding Agreement” means any agreement or instrument executed by the
Conduit and executed by or in favor of any Conduit Funding Source or executed by
any Conduit Funding Source at the request of the Conduit (including the Program
LOC).
    “Funding Charges” means, for any day, the product of (i) the per annum rate
(inclusive of dealer fees and commissions) paid or payable by the Conduit in
respect of commercial paper notes on such day that are allocated, in whole or in
part, to fund or maintain its Investment for such day, as determined by the
Agent and other costs allocated by the Purchaser to fund or maintain its
Investment associated with the funding by the Conduit of small or odd lot
amounts that are not funded with commercial paper notes and (ii) the Conduit’s
Investment as of the end of such day and (iii) 1/360.
“Funding Parties” is defined in Section 6.2.
    “GAAP” means generally accepted accounting principles in the USA, applied on
a consistent basis.
    “Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.
“Incremental Purchase” is defined in Section 1.1(b).
“Initial Collection Agent” is defined in the first paragraph hereof.
    “Instructing Group” means the Required Committed Purchasers and, unless the
Conduit has indicated it no longer intends to be a party hereto and the Conduit
has no Investment, the Conduit.
    “Intended Tax Characterization” is defined in Section 9.9.

 



--------------------------------------------------------------------------------



 



    “Interim Liquidation” means any time before the Maturity Date during which
no Reinvestment Purchases are made by any Purchaser, as established pursuant to
Section 1.2.
    “Investment” means, for each Purchaser, (a) the sum of (i) all Incremental
Purchase Amounts of such Purchaser and (ii) the aggregate amount of any payments
or exchanges made by, or on behalf of, such Purchaser to any other Purchaser to
acquire Investment from such other Purchaser minus (b) all Collections, amounts
received from other Purchasers and other amounts received or exchanged and, in
each case, applied by the Agent or such Purchaser to reduce such Purchaser’s
Investment. A Purchaser’s Investment will be restored to the extent any amounts
so received or exchanged and applied are rescinded or must be returned for any
reason.
    “LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other time
period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in Dollars for a
period equal to such Tranche Period or other period, which appears on the
display designated as “Reuters Screen LIBOR01 Page” (or any successor page or
successor service that displays the British Bankers’ Association Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time)
two Business Days before the commencement of such Tranche Period or other
period. If for any Tranche Period for a Eurodollar Tranche no such displayed
rate is available (or, for any other period, if such displayed rate is not
available or the need to calculate LIBOR is not notified to the Agent at least 3
Business Days before the commencement of the period for which it is to be
determined), the Agent shall determine such rate based on the rates ABN AMRO is
offered deposits of such duration in the London interbank market.
    “Limited Guaranty” means the Limited Guaranty, dated the date hereof, by the
Parent in favor of the Agent.
    “Liquidation Period” means, for the Conduit only, all times when the Conduit
is not making Reinvestment Purchases pursuant to Section 1.1(d) and, for all
Purchasers, all times (x) during an Interim Liquidation and (y) on and after the
Termination Date or, if the Seller has provided the written notice pursuant to
Section 1.10, the Maturity Date.
“Liquidity Providers” is defined in the first paragraph hereof.
    “Lock-Box” means each post office box or bank box listed on Exhibit F, as
revised pursuant to Section 5.1(i).
    “Lock-Box Account” means each account maintained by the Collection Agent at
a Lock-Box Bank for the purpose of receiving or concentrating Collections.
    “Lock-Box Agreement” means each agreement between an Originator or the
Collection Agent and a Lock-Box Bank concerning a Lock-Box Account.
    “Lock-Box Bank” means each bank listed on Exhibit F, as revised pursuant to
Section 5.1(i).

 



--------------------------------------------------------------------------------



 



    “Lock-Box Letter” means a letter acceptable to the Agent from the Seller,
the applicable Originator(s) and the Collection Agent to each Lock-Box Bank,
acknowledged and accepted by such Lock-Box Bank and the Agent.
    “Loss Horizon” means, for any Settlement Period, the six most recent
calendar months ending immediately prior to the beginning of such Settlement
Period.
    “Loss Horizon Ratio” means, for any Settlement Period, a fraction (expressed
as a percentage) the numerator of which is the aggregate Credit Sales generated
by the Originators during the Loss Horizon and the denominator of which is the
Net Receivables Balance as of the last day of such Settlement Period.
    “Loss Reserve” means, for any Settlement Period, the product of (i) the
greater of (a) 15% and (b) (1) 2.5 multiplied by (2) the Loss Horizon Ratio
multiplied by (3) the highest three-month rolling average Default Ratio
(expressed as a percentage) as of the last day of each of the last 12 Settlement
Periods, multiplied by (ii) the Net Receivables Balance as of the last day of
such Settlement Period.
    “Material Adverse Effect” means, a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Seller
and the Seller Entities taken as a whole, (b) the validity, enforceability or
priority of the security interests created by the Transaction Documents or
(c) the validity or enforceability of the Transaction Documents or the material
rights or remedies of the Agent or the Purchasers under the Transaction
Documents.
    “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, ureaformaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity and any other substances of any kind, that is
regulated pursuant to or could give rise to liability under any Environmental
Law.
    “Matured Aggregate Investment” means, at any time, the Matured Value of the
Conduit’s Investment plus the total Investments of all other Purchasers then
outstanding.
    “Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount scheduled to become due (whether or not then due) on such
Investment during all Tranche Periods to which any portion of such Investment
has been allocated.
    “Maturity Date” means either (a) the Termination Date or (b) if the Seller
has provided the written notice pursuant to Section 1.10, the earliest to occur
after the Scheduled Termination Date of (i) the Business Day designated by the
Seller with no less than thirty (30) Business Days prior notice to the Agent,
(ii) the occurrence of a Termination Event and (iii) September 19, 2010.
    “Maximum Incremental Purchase Amount” means, at any time, the lesser of
(a) the difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b)

 



--------------------------------------------------------------------------------



 



the difference between the Aggregate Commitment and the Matured Aggregate
Investment then outstanding.
    “Mexican Receivables” means Receivables due from Obligors which are
residents of, or organized under the laws of, or with chief executive offices
in, Mexico so long as (A) Mexico has a long-term country risk rating of not less
than BBB- by S&P and Baa by Moody’s and (B) all payments of such Receivables are
required to be made in USA dollars into a Lock-Box Account.
“Moody’s” means Moody’s Investors Service, Inc.
    “Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, to which a Seller Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
five calendar years, has made, or been obligated to make, contributions.
    “Net Receivables Balance” means the Eligible Receivable Balance less the sum
of (without duplication) (i) the amount by which the Outstanding Balance of all
Eligible Receivables of each Obligor and its Affiliates exceeds the Obligor
Concentration Limit or Special Limit for such Obligor, (ii) the amount by which
the Outstanding Balance of Eligible Receivables that are Canadian Receivables
exceeds 5.0% of the Eligible Receivables Balance, (iii) the amount by which the
Outstanding Balance of Eligible Receivables that are Mexican Receivables exceeds
the 2.0% of the Eligible Receivables Balance, and (iv) 75.0% of the Accrued
Rebates applicable to North American Obligors.
    “North American Obligors” means (i) any Obligor of which is a resident of,
or organized under the laws of, or with its chief executive office in, the USA,
(ii) any Obligor of a Canadian Receivable which is an Eligible Receivable, or
(iii) any Obligor of a Mexican Receivable which is an Eligible Receivable.
    “Obligor Concentration Limit” means, with respect to any Obligor not then
the subject of a Special Limit, an amount not to exceed the Obligor
Concentration Limit (set forth in the following table based upon the senior
unsecured long-term indebtedness rating of such Obligor) of the Eligible
Receivables Balance.

 



--------------------------------------------------------------------------------



 



Obligor senior Obligor senior
unsecured long-term            unsecured long-term
indebtedness            indebtedness Obligor
rating rating Concentration
Level by Moody’s by S&P Limit
—— —— —— —

                 
I
  A2 or higher   A or higher     10.0 %
 
               
II
  Baa3   BBB-     5.0 %
 
               
III
  Below Baa3 or no
rating   Below BBB- or no
rating     3.0 %
 
               

    If each of Moody’s and S&P shall not have in effect a senior unsecured
long-term indebtedness rating for an Obligor, then each of such rating agencies
shall be deemed to have established a rating in Level III. If the corresponding
ratings of Moody’s and S&P for the senior unsecured long-term indebtedness
rating of an Obligor are different, the Obligor Concentration Limit shall be
determined by reference to the Level applicable to the higher of the ratings,
unless one of the ratings is two or more gradations within major ratings
categories lower than the other, in which case the Obligor Concentration Limit
shall be determined by reference to the Level applicable to the gradation within
a major rating category next above that of the lower of the ratings; provided,
however, that if only one of Moody’s or S&P shall have established a senior
unsecured long-term indebtedness rating for an Obligor, then the Obligor
Concentration Limit shall be determined by reference to such available rating.
    “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable (including any guarantor of such obligation); provided, however, that
“Obligor” does not include any Seller Entity or any Affiliate of a Seller
Entity.
“Originator” or “Originators” means Tronox LLC and/or Tronox Pigments (Savannah)
Inc.
    “Outstanding Balance” means, for any Receivable, at any time the unpaid
amount thereof exclusive of all interest and finance charges, late payment
charges, delinquency charges and extension and collection fees and charges.
“Parent” means Tronox Incorporated, a Delaware corporation.
    “Parent Credit Agreement” means the Credit Agreement dated as of
November 28, 2005, among Parent, the Initial Collection Agent, Lehman Brothers
Inc. and Credit Suisse, as arrangers, the lenders from time to time party
thereto, ABN AMRO Bank N.V., as syndication agent, JPMorgan Chase Bank, N.A. and
Citicorp USA, Inc., as documentation agents and Lehman Commercial Paper Inc., as
administrative agent, as amended, modified or supplemented from time to time.
    “PBGC” means the Pension Benefit Guaranty Corporation.

 



--------------------------------------------------------------------------------



 



    “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Seller Entity sponsors or maintains, or
to which it makes, is making, or is obliged to make contributions, or in the
case of a multiple employer plan (as defined in Section 4064(a) of ERISA) has
made contributions at any time during the immediately preceding five plan years.
“Periodic Report” is defined in Section 3.3.
    “Permitted Investments” shall mean (a) evidences of indebtedness, maturing
not more than thirty (30) days after the date of purchase thereof, issued by, or
the full and timely payment of which is guaranteed by, the full faith and credit
of, the federal government of the United States of America, (b) repurchase
agreements with banking institutions or broker-dealers that are registered under
the Securities Exchange Act of 1934 fully secured by obligations of the kind
specified in clause (a) above, (c) money market funds denominated in Dollars
rated not lower than A-1 (and without the “r” symbol attached to any such
rating) by S&P and P-1 by Moody’s or otherwise acceptable to the Rating Agencies
or (d) commercial paper denominated in Dollars issued by any entity organized
under the laws of the United States or any political subdivision thereof,
provided that such commercial paper is rated at least A-1 (and without any “r”
symbol attached to any such rating) thereof by S&P and at least Prime-1 thereof
by Moody’s.
    “Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, Governmental Authority or other entity of
any kind.
    “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which a Seller Entity sponsors or maintains or to which a Seller Entity makes,
is making, or is obligated to make contributions.
    “Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.
    “Prime Rate” means, for any period, the daily average during such period of
(a) the greater of (i) the floating commercial loan rate per annum of ABN AMRO
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by ABN AMRO) announced from time to
time as its prime rate or equivalent for Dollar loans in the USA, changing as
and when said rate changes and (ii) the Federal Funds Rate plus 0.50% plus
(b) during the pendency of a Termination Event, 1.00%.
“Prime Tranche” means a Tranche which accrues Discount based on the Prime Rate.
“Purchase” is defined in Section 1.1(a).
    “Purchase Agreement” means the Purchase and Sale Agreement dated as of the
date hereof among the Seller and the Originators.
    “Purchase Amount” is defined in Section 1.1(c).

 



--------------------------------------------------------------------------------



 



“Purchase Date” is defined in Section 1.1(c).
    “Purchase Interest” means, for a Purchaser, the percentage ownership
interest in the Receivables and Collections held by such Purchaser, calculated
when and as described in Section 1.1(a); provided, however, that (except for
purposes of computing a Purchase Interest or the Sold Interest in Section 1.5 or
1.7 and in the last sentence of both Section 2.3(a) and Section 2.3(b)) at any
time the Sold Interest would otherwise exceed 100% the Purchase Interest of each
Purchaser then holding any Investment will be reduced automatically by
multiplying such Purchase Interest by a fraction equal to 100% divided by the
Sold Interest otherwise then in effect, so that the Sold Interest is thereby
reduced to 100%.
“Purchase Limit” means $100,000,000.
    “Purchaser Reserve Percentage” means, for each Purchaser, the Reserve
Percentage multiplied by a fraction, the numerator of which is such Purchaser’s
outstanding Investment and the denominator of which is the Aggregate Investment.
“Purchasers” means the Committed Purchasers and the Conduit.
“Put” is defined in Section 2.1(a).
“Ratable Share” is defined in the Transfer Agreement.
    “Rating Agency” means Moody’s, S&P and any other rating agency the Conduit
chooses to rate its commercial paper notes.
    “Ratings” means the ratings by the Rating Agencies of the indebtedness for
borrowed money of the Conduit.
    “Receivable” means each obligation of an Obligor to pay for merchandise sold
or services rendered by an Originator and includes such Originator’s rights to
payment of any interest or finance charges and all proceeds of the foregoing;
provided, however, that “Receivable” shall not include any obligations of any
Seller Entity or any Affiliate of a Seller Entity to pay for merchandise sold or
services rendered. During any Interim Liquidation and on and after the
Termination Date or, if the Seller has provided the written notice pursuant to
Section 1.10, the Maturity Date, the term “Receivable” will only include
receivables existing on the date such Interim Liquidation commenced or
Termination Date or Maturity Date, as applicable occurred, as applicable. Deemed
Collections will reduce the Outstanding Balance of Receivables hereunder, so
that any Receivable that has its Outstanding Balance deemed collected will cease
to be a Receivable hereunder after (x) the Collection Agent receives payment of
such Deemed Collections under Section 1.5(b) or (y) if such Deemed Collection is
received before the Termination Date or Maturity Date, as applicable , an
adjustment to the Sold Interest permitted by Section 1.5(c) is made.

 



--------------------------------------------------------------------------------



 



    “Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.
“Reinvestment Purchase” is defined in Section 1.1(b).
    “Related Security” means all of the Originators’ rights in the merchandise
(including returned goods) and contracts relating to the Receivables, all
security interests, guaranties and property securing or supporting payment of
the Receivables, all Records and all proceeds of the foregoing.
“Reporting Date” means the date three Business Days prior to each Settlement
Date.
    “Required Committed Purchasers” is defined in the Transfer Agreement;
provided, however, that “Required Committed Purchasers” shall be at least a
majority of the Committed Purchasers (based on their respective Commitments).
    “Reserve Percentage” means, at any time, the quotient obtained by dividing
(a) the Aggregate Reserve by (b) the Eligible Receivables Balance.
    “Scheduled Termination Date” means September 24, 2008, as such date may be
extended pursuant to the terms of Section 1.9.
“Seller” is defined in the first paragraph hereof.
“Seller Account” means the Seller’s account designated by the Seller to the
Agent in writing.
“Seller Entity” means the Parent, the Initial Collection Agent and each
Originator.
    “Settlement Date” means (i) prior to the occurrence of a Termination Event,
the 20th day of each calendar month, and (ii) after the occurrence of a
Termination Event, the 20th day of each calendar month and each additional
Business Day designated as such by the Agent.
    “Settlement Period” means, with respect to each Settlement Date, the
calendar month preceding such Settlement Date; provided, however, that after the
occurrence of a Termination Event, the duration of each Settlement Period will
be the number of days designated by the Agent.
“Sold Interest” is defined in Section 1.1(a).
    “Special Limit” means, (i) with respect to The Sherwin-Williams Company, an
amount not to exceed 20% of the Eligible Receivables Balance so long as its
long-term unsecured indebtedness is rated no lower than (a) A- by S&P and no
lower than Baa1 by Moody’s or (b) no lower than A3 by Moody’s and BBB+ by S&P,
(ii) with respect to Ennis Paint, Inc., an amount not to exceed 5.0% of the
Eligible Receivables Balance, provided that such Special Limit with

 



--------------------------------------------------------------------------------



 



respect to Ennis Paint, Inc. may be removed in the sole discretion of the Agent
upon 10 Business Days notice to the Collection Agent, and (iii) with respect to
any other Obligor, such amount as may be agreed from time to time in writing by
the Seller and Agent.
    “Special Transaction Subaccount” means the special transaction subaccount
established for this Agreement pursuant to the Conduit’s depositary agreement.
“S&P” means Standard & Poor’s Ratings Services.
    “Subordinated Notes” means the respective revolving promissory notes issued
by the Seller to each Originator under the Purchase Agreement.
    “Taxes” means all taxes, charges, fees, levies or other assessments
(including income, gross receipts, profits, withholding, excise, property,
sales, use, license, occupation and franchise taxes and including any related
interest, penalties or other additions) imposed by any jurisdiction or taxing
authority (whether foreign or domestic).
“Term-Out Activation Notice” is defined in Section 1.10 hereof.
    “Term-Out Option” means the exercising of the right to extend the Maturity
Date pursuant to and as set forth in Section 1.10 hereof.
    “Term-Out Period” means the period commencing on the Cash Secured Purchase
Commencement Date, if any, and ending on the Termination Date.
    “Termination Date” means the earliest of (a) the date of the occurrence of a
Termination Event described in clause (e) of the definition of Termination
Event, (b) the date designated by the Agent to the Seller at any time after the
occurrence of any other Termination Event, (c) the Business Day designated by
the Seller with no less than thirty (30) Business Days prior notice to the Agent
and (d) the Scheduled Termination Date as such date may be extended pursuant to
Section 1.9.
“Termination Event” means the occurrence of any one or more of the following:
    (a) any representation, warranty, certification or statement made by the
Seller or any Seller Entity in, or pursuant to, any Transaction Document proves
to have been incorrect in any material respect as of the date when made or
deemed made (including pursuant to Section 7.2); or
    (b) the Collection Agent, any Seller Entity or the Seller fails to make any
payment or other transfer of funds hereunder within one Business Day of when
such payment or transfer is due (including any payments under Section 1.5(a));
or
    (c) the Seller fails to observe or perform any covenant or agreement
contained in Sections 3.3, 5.1(b), 5.1(c), 5.1(f), 5.1(h), 5.1(i) or 5.1(q) of
this Agreement or either

 



--------------------------------------------------------------------------------



 



Originator fails to perform any covenant or agreement in Sections 5.1(b),
5.1(c), 5.1(f), 5.1(g), 5.1(h), or 5.1(k) of the Purchase Agreement; or
    (d) the Seller or the Collection Agent (or any sub-collection agent) fails
to observe or perform any other term, covenant or agreement under any
Transaction Document, and such failure remains unremedied for thirty days or
more; or
(e) the Seller, any Seller Entity, the Collection Agent suffers a Bankruptcy
Event; or
    (f) the average Delinquency Ratio for the most recent three consecutive
calendar months exceeds 5.0%, the three-month rolling average Default Ratio for
the most recent three consecutive calendar months exceeds 3.0%, the three-month
rolling average Dilution Ratio for the most recent three consecutive calendar
months exceeds 4.0%, or the three-month rolling average Turnover Ratio for the
most recent three consecutive calendar months exceeds 75 days; or
    (g) (i) the Seller, any Seller Entity or any Affiliate, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller or any Affiliate party thereto; or
    (h) (i) the Seller fails to pay any of its indebtedness or defaults in the
performance of any provision of any agreement under which such indebtedness was
created or is governed and such default permits such indebtedness to be declared
due and payable or to be required to be prepaid before the scheduled maturity
thereof, (ii) any Seller Entity (other than the Seller) fails to pay any of its
indebtedness (except in an aggregate principal amount of less than $25,000,000)
or defaults in the performance of any provision of any agreement under which
such indebtedness was created or is governed and such default permits such
indebtedness to be declared due and payable or to be required to be prepaid
before the scheduled maturity thereof or (iii) a default or termination or
similar event occurs under any agreement providing for the sale, transfer or
conveyance by the Seller or any Seller Entity of any of its financial assets;
    (i) the Parent fails to own and control, directly or indirectly, 100% of the
outstanding voting stock or equity interests, as applicable of the Seller, the
Initial Collection Agent and each Originator;
    (j) The Internal Revenue Service files notice of a lien with regard to any
of the Receivables or Related Security, or PBGC files, or indicates its
intention to file, notice of a lien pursuant to Section 4068 of the Employee
Retirement Income Security Act of 1974 with regard to any of the Receivables or
Related Security;
    (k) The Agent, on behalf of the Purchasers, for any reason, does not have a
valid, perfected first priority ownership or security interest in the
Receivables or the Related Security;
    (l) (i) any judgment or decree, or any similar process or processes, is
entered or filed against the Seller, or against any of its Property, in an
aggregate amount in excess of $10,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 60 days;
    (ii) One or more judgments or decrees shall be entered against Parent, the
Initial Collection Agent or any of its subsidiaries involving for Parent, the
Initial Collection Agent and its subsidiaries taken as a whole a liability (not
paid or fully covered by insurance) of $25,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof;
    (m) An Event of Default (as defined in the Parent Credit Agreement as in
effect as of the date hereof) shall occur pursuant to Section 8(g) of the Parent
Credit Agreement (as in effect as of the date hereof), provided, however, that
for the purposes of the such Section 8(g) the term “Commonly Controlled Entity”
shall mean an entity, whether or not incorporated, that is under common control
with any Seller Entity within the meaning of Section 4001 of ERISA or is part of
a group that includes any Seller Entity and that is treated as a single employer
under Section 414 of the Code (as defined in the Credit Agreement as in effect
as of the date hereof); and
(n) Either Originator becomes incapable of transferring Receivables to the
Seller.
Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.
    “Tranche” means a portion of the Investment allocated to a Tranche Period
pursuant to Section 1.3. A Tranche is a (i) CP Tranche, (ii) Eurodollar Tranche,
or (iii) Prime Tranche depending whether Discount accrues during its Tranche
Period based on a (i) CP Rate, (ii) Eurodollar Rate or (iii) Prime Rate.
    “Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which (i) for a CP Tranche shall not exceed 270 days,
(ii) for a Eurodollar Tranche shall be one month, and (iii) for a Prime Tranche
shall not exceed 30 days.
    “Transaction Documents” means this Agreement, the Fee Letter, the Limited
Guaranty, the Pricing Letter, the Purchase Agreement, the Subordinated Notes and
all other documents, instruments and agreements executed or furnished in
connection herewith and therewith.
    “Transfer Agreement” means the Conduit Transfer Agreement dated the date
hereof between the Conduit, ABN AMRO Bank N.V., in its capacity as the Conduit
Agent, the

 



--------------------------------------------------------------------------------



 



Conduit’s Letter of Credit Provider and a Liquidity Provider and the Other
Persons who become Liquidity Providers thereunder.
“Transfer Supplement” is defined in Section 9.8.
    “Turnover Ratio” means, with respect to any Settlement Period, an amount,
expressed in days, obtained by multiplying (a) a fraction, (i) the numerator of
which is equal to the aggregate Outstanding Balance of the Receivables on the
first day of such Settlement Period and (ii) the denominator of which is equal
to Collections on the Receivables during such Settlement Period by (b) 30.
“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.
    “USA” means the United States of America (including all states and political
subdivisions thereof).
    “Unused Aggregate Commitment” means, at any time, the difference between the
Aggregate Commitment then in effect and the outstanding Matured Aggregate
Investment.
    “Unused Commitment” means, for any Committed Purchaser at any time, the
difference between its Commitment and its Investment then outstanding.
    The foregoing definitions are equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used in this Agreement shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP applied on a consistent basis. Amounts to be calculated
hereunder shall be continuously recalculated at the time any information
relevant to such calculation changes and the calculation of any amounts
hereunder for periods beginning prior to the date of this Agreement shall be
made based upon written information provided by the Collection Agent to the
Agent for such purposes.

 



--------------------------------------------------------------------------------



 



Schedule II
Committed Purchasers and
Commitments of Committed Purchasers

      Name of Committed Purchaser ABN AMRO Bank N.V.   Commitment $102,000,000

 



--------------------------------------------------------------------------------



 



Schedule III
Notice Information
Person Notice Information
Tronox Funding LLC            Address: 211 North Robinson
Room 564
Oklahoma City, Oklahoma 73102
Attention: Melody Walke
Telephone: (405) 775-5485
Telecopy: (405) 775-5153
With a copy to:
Roger G. Addison
Vice President, General Counsel and Secretary
211 North Robinson Avenue
Oklahoma City, OK 73102-7109
Phone: 405-775-5169
Fax: 405-775-6570
E-Mail: Roger.Addison@Tronox.com
Tronox Worldwide LLC            Address: 211 North Robinson
Suite 300
Oklahoma City, Oklahoma 73102
Attention: Melody Walke
Telephone: (405) 775-5485
Telecopy: (405) 775-5153
With a copy to:
Roger G. Addison
Vice President, General Counsel and Secretary
211 North Robinson Avenue
Oklahoma City, OK 73102-7109
Phone: 405-775-5169
Fax: 405-775-6570
E-Mail: Roger.Addison@Tronox.com
ABN AMRO Bank N.V. Address: Structured Finance, Asset Securitization
540 West Madison
Chicago, Illinois 60661
Attention: Lender Agent-Conduit
Telephone: (312) 904-6263
Telecopy: (312) 992-1527
Address: Structured Finance, Asset Securitization
540 West Madison
Chicago, Illinois 60661
Attention: Administrator-Conduit
Telephone: (312) 904-6263
Telecopy: (312) 992-1527
Amsterdam Funding            Address: c/o Global Securitization Services, LLC
Corporation 445 Broad Hollow Road,
Suite 239
Melville, New York 11747
Attention: Bernard J. Angelo
Telephone: (212) 302-5151
Telecopy: (212) 302-8767

 



--------------------------------------------------------------------------------



 



Schedule 4.1
Material Litigation
Additional Matter
    In 1999, Tronox LLC was named as a PRP under CERCLA at a former New Jersey
woodtreatment site at which EPA is conducting a cleanup. On April 15, 2005,
Tronox LLC and its ultimate parent, Kerr-McGee Corporation, received a letter
from EPA asserting that they are liable under CERCLA as a former owner or
operator of the site and demanding reimbursement of costs expended by EPA at the
site. The demand is for payment of past costs in the amount of approximately
$179 million, plus interest.

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Receivables Sale Agreement
Form of Incremental Purchase Request
____________, 200_
ABN AMRO Bank N.V., as Agent
Asset Securitization, Structured Finance
540 West Madison
Chicago, Illinois 60661
Attn: Purchaser Agent-Conduit
Re: Receivables Sale Agreement dated as of September 26, 2007
(the “Sale Agreement”), among Tronox Funding, LLC, as Seller,
Tronox Worldwide LLC, as Initial Collection Agent,
ABN AMRO Bank N.V., as Agent, and the Purchasers thereunder
Ladies and Gentlemen:
    The undersigned Seller under the above-referenced Sale Agreement hereby
confirms its has requested an Incremental Purchase of $___by the Conduit under
the Sale Agreement. [In the event the Conduit is unable or unwilling to make the
requested Incremental Purchase, the Seller hereby requests an Incremental
Purchase of $___by the Committed Purchasers under the Sale Agreement at the
[Eurodollar Rate with a Tranche Period of ___months.] [Prime Rate]].
    Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement. If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases immediately commence in accordance with Section 1.1(d) of
the Sale Agreement.
    The Seller hereby certifies that both before and after giving effect to
[each of] the proposed Incremental Purchase[s] contemplated hereby and the use
of the proceeds therefrom, all of the requirements of Section 7.2 of the Sale
Agreement have been satisfied.
Very truly yours,
Tronox Funding, LLC
By
Title

 



--------------------------------------------------------------------------------



 



Schedule I
to
Incremental Purchase Requests
Summary of Information Relating to Proposed Sale(s)
1. Dates, Amounts, Purchaser(s), Proposed Tranche Periods
A1 Date of Notice ___ A2 Measurement Date (the last
Business Day of the month immediately preceding the month in which the Date of
Notice occurs) ___ A3 Proposed Purchase Dates ___
(each of which is a Business Day) A4 Respective Proposed
Incremental Purchase on each such Purchase Date $___ (each Incremental Purchase
must be in a minimum amount of $1,000,000 and multiples thereof, or, if less, an
amount equal to the Maximum Incremental Purchase Amount) A5 Proposed Allocation
among Purchasers Conduit $___ Committed Purchasers $___ A6 For Committed
Purchases, Tranche Period(s) and Tranche Rate(s) Starting Date ___ Ending Date
___ Number of Days ___ Prime or Eurodollar ___
The Seller hereby represents and warrants that after giving effect to the
proposed Purchase, the actual Sold Interest as of the date of such proposed
Purchase will not exceed 100%.

 



--------------------------------------------------------------------------------



 



Exhibit B
to
Receivables Sale Agreement
Form of Notification of Assignment to the Conduit
From the Committed Purchasers
______________, 200_
Tronox Funding LLC
___
___
ABN AMRO Bank N.V., as Agent Asset Securitization, Structured Finance 540 West
Madison Chicago, Illinois 60661 Attn: Administrator-Conduit [Insert Name and
Address of each Liquidity Provider] Re: Receivables Sale Agreement dated as of
September 26, 2007
(the “Sale Agreement”), among Tronox Funding, LLC, as Seller,
Tronox Worldwide LLC, as Initial Collection Agent,
ABN AMRO Bank N.V., as Agent, and the Purchasers thereunder
Ladies and Gentlemen:
    The Agent under the above referenced Sale Agreement hereby notifies each of
you that the Conduit has notified the Agent pursuant to Section 2.2 of the Sale
Agreement that it will purchase from the Committed Purchasers on ___(the
“Purchase Date”) that portion of the Committed Purchasers’ Investments
identified on Schedule I hereto (the “Assigned Interest”). As further provided
in Section 2.2 of the Sale Agreement, upon payment by the Conduit to the Agent
of the purchase price of such Investments described on Schedule I hereto,
effective as of the Purchase Date the assignment by the Committed Purchasers to
the Conduit of the Assigned Interest will be complete and all payments thereon
under the Sale Agreement will be made to the Conduit.
    In accordance with the Sale Agreement, each Committed Purchaser’s acceptance
of the portion of the purchase price payable to it described on Schedule I
hereto constitutes its representation and warranty that it is the legal and
beneficial owner of the portion of the

 



--------------------------------------------------------------------------------



 



Assigned Interest related to its Purchase Interest identified on Schedule I free
and clear of any Adverse Claim created or granted by it and that on the Purchase
Date it is not subject to a Bankruptcy Event.
Very
truly yours,
ABN AMRO Bank N.V., as Agent
By
Name

Title
By
Name

Title

 



--------------------------------------------------------------------------------



 



Schedule I
to
Notification of Assignment
Dated ______________, 200_
I. Amount of Committed Purchaser Investment Assigned: $________
II. Information for each Committed Purchaser:
Purchaser Purchase Interest Purchase Price*
III. Information for Seller:
Aggregate amount of purchase price in excess of amount of Investment assigned:
$___.
 

*   Calculated in accordance with Section 2.2.

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Periodic Report

 



--------------------------------------------------------------------------------



 



Exhibit D
Addresses and Names of Seller and Originators
    1. Locations. (a) The chief executive office of the Seller and the
Originators are located at the following address:
Tronox Funding LLC
211 North Robinson
Room 564
Oklahoma City, Oklahoma 73102
(FEIN: 39-2062946)
Tronox Funding LLC
211 North Robinson
Suite 300
Oklahoma City, Oklahoma 73102
(FEIN: 58-1622042)
Tronox Pigments (Savannah) Inc.
211 North Robinson
Suite 300
Oklahoma City, Oklahoma 73102
(FEIN: 41-2070700)
No such address was different at any time since ___, ___.
   (b) The following are all the locations where the Seller and the Originators
directly or through its agents maintain any Records:
[Same as (a) above]
    2. Names. The following is a list of all names (including trade names or
similar appellations) used by the Seller and each Originator or any of its
divisions or other business units that generate Receivables:
Fictitious name of Tronox LLC used in Oklahoma: Tronox Oklahoma LLC

 



--------------------------------------------------------------------------------



 



Exhibit F
Lock Boxes and Lock-Box Banks

          Bank JPMorgan Chase Bank N.A.
Wachovia Bank, National
Association
Wachovia Bank, National
Association   Lock-Box Number 93012
101377
N/A   Collection Account 5907632
2000147704416
2000148488058

 



--------------------------------------------------------------------------------



 



Exhibit G
Credit and Collection Policy

 